EXECUTION VERSION
Published CUSIP Number: 50558YAE6
Revolving Credit CUSIP Number: 50558YAF3





LOAN AGREEMENT
BY AND AMONG
LACLEDE GAS COMPANY,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
U.S. BANK NATIONAL ASSOCIATION AND JPMORGAN CHASE BANK, N.A.
AS CO-SYNDICATION AGENTS,
BANK OF AMERICA, N.A., FIFTH THIRD BANK AND MORGAN STANLEY BANK, N.A., AS
CO-DOCUMENTATION AGENTS
AND
THE BANKS PARTY HERETO
WELLS FARGO SECURITIES LLC,
U.S. BANK NATIONAL ASSOCIATION, AND
J.P. MORGAN SECURITIES LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
September 3, 2013






--------------------------------------------------------------------------------




SECTION 1.
DEFINITIONS...............................................................................................    1

1.01
Definitions..................................................................................................    1

1.02
Accounting
Terms.....................................................................................    22

1.03
Other Terms;
Construction........................................................................    23

SECTION 2.
THE
LOANS................................................................................................    23

2.01
Revolving Credit
Commitments...............................................................    23

2.02
Method of
Borrowing...............................................................................    28

2.03
Notes.........................................................................................................    31

2.04
Duration of Interest Periods and Selection of Interest
Rates....................    32

2.05
Interest
Rates............................................................................................    33

2.06
Computation of
Interest............................................................................    35

2.07
Fees...........................................................................................................    35

2.08
Prepayments..............................................................................................    36

2.09
General Provisions as to
Payments...........................................................    37

2.10
Funding
Losses.........................................................................................    39

2.11
Basis for Determining Interest Rate Inadequate or
Unfair.......................    39

2.12
Illegality....................................................................................................    40

2.13
Increased
Cost...........................................................................................    40

2.14
Base Rate Loans Substituted for Affected LIBOR
Loans........................    41

2.15
Capital
Adequacy......................................................................................    41

2.16
Survival of
Indemnities............................................................................    41

2.17
Discretion of Banks as to Manner of
Funding..........................................    42

2.18
Obligations of Banks are Several; Sharing of
Payments..........................    42

2.19
Substitution of
Bank.................................................................................    43

2.20
Taxes.........................................................................................................    43

2.21
Defaulting
Banks......................................................................................    46

SECTION 3.
LETTERS OF
CREDIT................................................................................    48

3.01
Issuance....................................................................................................    48

3.02
Notices......................................................................................................    49

3.03
Participations............................................................................................    49

3.04
Reimbursement.........................................................................................    50

3.05
Payment by Revolving
Loans...................................................................    50

3.06
Payment to
Banks.....................................................................................    51

3.07
Obligations
Absolute................................................................................    51

3.08
Cash Collateral
Account...........................................................................    53

3.09
The Issuing
Banks....................................................................................    53

3.10
Effectiveness.............................................................................................    53

SECTION 4.
CONDITIONS
PRECEDENT......................................................................    54

4.01
Conditions to Closing and Initial
Loans...................................................    54

4.02
All Extensions of
Credit...........................................................................    55


 
i
 




--------------------------------------------------------------------------------




SECTION 5.
REPRESENTATIONS AND
WARRANTIES.............................................    56

5.01
Corporate Existence and
Power................................................................    56

5.02
Corporate
Authorization...........................................................................    56

5.03
Binding
Effect...........................................................................................    56

5.04
Governmental and Third-Party
Authorization..........................................    57

5.05
Litigation..................................................................................................    57

5.06
Taxes.........................................................................................................    57

5.07
Subsidiaries...............................................................................................    57

5.08
No Material Adverse
Effect......................................................................    57

5.09
Financial
Statements.................................................................................    58

5.10
Compliance With Other Instruments; None Burdensome........................    58

5.11
ERISA.......................................................................................................    58

5.12
Regulation
U.............................................................................................    59

5.13
Investment Company Act of
1940............................................................    59

5.14
[Reserved].................................................................................................    59

5.15
Labor
Relations.........................................................................................    59

5.16
Use of
Proceeds........................................................................................    59

5.17
Compliance with
Laws.............................................................................    59

5.18
Full
Disclosure.................................................................................................    59

5.19
OFAC; Anti-Terrorism
Laws....................................................................    60

5.20
No
Default................................................................................................    60

SECTION 6.
COVENANTS..............................................................................................    60

6.01
Affirmative Covenants of
Borrower.........................................................    60

6.02
Maximum Consolidated Capitalization
Ratio..........................................    64

6.03
Negative Covenants of
Borrower.............................................................    64

6.04
Use of
Proceeds........................................................................................    66

SECTION 7.
EVENTS OF
DEFAULT..............................................................................    66

SECTION 8.
ADMINISTRATIVE
AGENT......................................................................    69

8.01
Appointment and
Authority......................................................................    69

8.02
Rights as a
Bank.......................................................................................    69

8.03
Exculpatory
Provisions.............................................................................    69

8.04
Reliance by Administrative
Agent............................................................    70

8.05
Delegation of
Duties.................................................................................    71

8.06
Resignation of Administrative
Agent.......................................................    71

8.07
Non-Reliance on Administrative Agent and Other
Banks........................    72

8.08
No Other Duties,
Etc................................................................................    72

8.09
Enforcement..............................................................................................    72

8.10
Issuing Bank and Swingline
Bank............................................................    72

SECTION 9.
GENERAL...................................................................................................    72

9.01
No
Waiver.................................................................................................    72

9.02
Right of
Set-Off........................................................................................    73


 
ii
 




--------------------------------------------------------------------------------




9.03
Costs and Expenses; General
Indemnity..................................................    73

9.04
Notices......................................................................................................    75

9.05
Consent to Jurisdiction; Waiver of Jury
Trial...........................................    76

9.06
Governing
Law.........................................................................................    77

9.07
Amendments and
Waivers........................................................................    77

9.08
References; Headings for
Convenience....................................................    78

9.09
Successors and
Assigns............................................................................    78

9.10
Entire
Agreement......................................................................................    81

9.11
Severability...............................................................................................    81

9.12
Counterparts..............................................................................................    81

9.13
Confidentiality..........................................................................................    81

9.16
No Fiduciary
Duty....................................................................................    83








 
iii
 




--------------------------------------------------------------------------------




Schedules
1.01
Revolving Credit Commitments and Pro Rata Shares

2.02
Authorized Individuals

5.04
Authorizations

5.07
Subsidiaries

5.11(a)
ERISA

9.04
Notice Addresses

Exhibits
A-1
Form of Revolving Credit Note

A-2
Form of Swingline Note

B-1
Form of Notice of Borrowing

B-2
Form of Notice of Swingline Borrowing

B-3
Form of Notice of Election

B-4
Form of Letter of Credit Notice

C
Form of Compliance Certificate

D
Form of Assignment and Assumption Agreement




 
iv
 




--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of September
3, 2013, by and among LACLEDE GAS COMPANY, a Missouri corporation (“Borrower”),
the Banks from time to time party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Banks.
RECITALS
A.    Borrower has requested that the Banks make available to Borrower a
revolving credit facility in the aggregate principal amount of FOUR HUNDRED AND
FIFTY MILLION DOLLARS ($450,000,000). Borrower will use the proceeds of this
facility for working capital and general corporate purposes.
B.    The Banks are willing to make available to Borrower the credit facility
described herein subject to and on the terms and conditions set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, the Issuing Banks, the Swingline Bank, the Banks and the
Administrative Agent hereby mutually covenant and agree as follows:
SECTION 1.DEFINITIONS.
1.01    Definitions. In addition to the terms defined elsewhere in this
Agreement or in any Exhibit or Schedule hereto, when used in this Agreement, the
following terms shall have the following meanings (such meanings shall be
equally applicable to the singular and plural forms of the terms used, as the
context requires):
“Account Designation Letter” means a letter from Borrower to the Administrative
Agent, duly completed and signed by an Authorized Individual of Borrower and in
form and substance reasonably satisfactory to the Administrative Agent, listing
any one or more accounts to which Borrower may from time to time request the
Administrative Agent to forward the proceeds of any Loans made hereunder.
“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the stock and/or other securities
of a corporation having ordinary voting power for the election of directors
(other than stock and/or other securities having such power only by reason of
the happening of a contingency), (ii) a majority (by percentage of voting power)
of the outstanding partnership interests of a partnership, (iii) a majority (by
percentage of voting power) of the outstanding membership interests of a limited
liability company or (iv) a




--------------------------------------------------------------------------------




majority of the ownership interests in any organization or entity other than a
corporation, partnership or limited liability company.
“Acquisition Date” means the date the MGE Acquisition is consummated.
“Adjusted Base Rate” shall mean the Base Rate plus the Applicable Rate for Base
Rate Loans.
“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Rate for LIBOR Loans as in effect at such time.
“Administrative Agent” shall mean Wells Fargo, in its capacity as administrative
agent for the Banks under this Agreement and certain of the other Transaction
Documents and its successors in such capacity.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affected Bank” shall have the meaning ascribed thereto in Section 2.19.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” shall mean the power to direct or cause the
direction of the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, neither the Administrative Agent nor any Bank
shall be deemed an “Affiliate” of Borrower.
“Agreement” shall mean this Loan Agreement.
“Applicable Rate” shall mean the corresponding percentages per annum as set
forth below based on the applicable Debt Rating (as defined below):
Pricing Level
Debt Rating
Commitment
Fee Rate
LIBOR Loans and Letter of Credit Fees
Base Rate Loans
I
≥A+/A1/A+
0.075%
0.875%
0%
II
A/A2/A
0.100%
1.000%
0%
III
A-/A3/A-
0.125%
1.125%
0.125%






2    

--------------------------------------------------------------------------------




IV
BBB+/Baa1/BBB+
0.175%
1.250%
0.250%
V
≤BBB/Baa2/BBB
0.225%
1.500%
0.500%

“Debt Rating” means, with respect to Borrower as of any date of determination,
the rating as determined by any of S&P, Fitch or Moody’s of Borrower’s senior
unsecured non-credit enhanced long-term indebtedness; provided, that if Borrower
does not have a Debt Rating available, then the applicable Pricing Level will be
determined by reference to one notch below the senior secured debt ratings
assigned to Borrower by S&P, Fitch or Moody’s (which rating shall be deemed the
Debt Rating for succeeding sentences of this paragraph). If at any time (i)
there is a split among Debt Ratings by S&P, Fitch and Moody’s such that all
three Debt Ratings fall in different Pricing Levels, the applicable Pricing
Level shall be determined by the Debt Rating that is neither the highest nor the
lowest of the three Debt Ratings, and (ii) there is a split among Debt Ratings
by S&P, Fitch and Moody’s such that two of such Debt Ratings are in one Pricing
Level (the “Majority Level”) and the third rating is in a different Pricing
Level, the applicable Pricing Level shall be at the Majority Level. In the event
that Borrower shall maintain Debt Ratings from only two of S&P, Moody’s and
Fitch and Borrower is split-rated and the Debt Ratings differential is one
level, the higher Debt Rating will apply and if the Debt Ratings differential is
two levels or more, the level one level lower than the higher Debt Rating will
apply. If at any time Borrower does not have a Debt Rating from at least one of
S&P or Moody’s, the applicable Pricing Level shall be set at Pricing Level V.
“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Bank, (ii) an Affiliate of a Bank, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Bank.
“Arrangers” shall mean Wells Fargo Securities, U.S. Bank and JPM Securities.
“Assignee” shall have the meaning ascribed thereto in Section 9.09(c).
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by any Bank or Assignee (with the consent of any Person whose consent is
required by Section 9.09), substantially in the form of Exhibit D or any other
form approved by the Administrative Agent.
“Authorized Individuals” shall have the meaning ascribed thereto in Section
2.02(i).
“Banks” shall mean the banks from time to time party to this Agreement and their
successors and permitted assigns. Unless the context clearly indicates
otherwise, the term “Banks” shall include the Issuing Banks and the Swingline
Bank.
“Base Rate” shall mean, at any time, the highest of (a) the Prime Rate, (b) the
Fed Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month plus
1%; each change in the

3    

--------------------------------------------------------------------------------




Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
“Borrower” shall have the meaning ascribed thereto in the introductory paragraph
hereof.
“Borrower’s Obligations” shall mean any and all present and future indebtedness
(principal, interest (including interest accruing after the filing of a petition
or commencement of a case by or with respect to Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief and any fraudulent transfer and fraudulent conveyance laws,
whether or not the claim for such interest is allowed in such proceeding), fees,
collection costs and expenses, attorneys’ fees and other amounts), liabilities
and obligations (including, without limitation, indemnity obligations) of
Borrower to the Administrative Agent, the Swingline Bank, any Issuing Bank, any
other Bank, or any other Person entitled thereto evidenced by or arising under
or in respect of this Agreement, any Note and/or any other Transaction Document.
“Business Day” shall mean (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.
“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in Capital Stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
“Capitalized Lease” shall mean any lease of property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.
“Capitalized Lease Obligations” of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.
“Cash Collateral Account” shall have the meaning ascribed to such term in
Section 3.08.

4    

--------------------------------------------------------------------------------




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Bank or the Swingline Bank (as applicable) and the Banks, to be held as
collateral for the Letter of Credit Exposure, the Swingline Exposure, or
obligations of Banks to fund participations in respect of either thereof (as the
context may require), cash or deposit account balances or, if the Issuing Bank
or the Swingline Bank benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) such Issuing
Bank or the Swingline Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Change of Control Event” shall mean an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Capital Stock of the Parent entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
Parent or (ii) a majority of the members of the board of directors (or other
equivalent governing body) of Parent shall not constitute Continuing Directors;
or
(b)    the Parent shall fail to own legally or beneficially one hundred percent
(100%) (by number of votes) of the Voting Stock of Borrower.
“Closing Date” shall mean the first date upon which each of the conditions set
forth in Section 4.01 shall have been satisfied or waived in accordance with the
terms of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986.
“Commitment Letter” shall mean that certain commitment letter agreement, dated
June 25, 2013, among Wells Fargo, Wells Fargo Securities, US Bank, JPMorgan, JPM
Securities, Parent and Borrower, as the same may from time to time be amended,
modified, extended, renewed or restated.
“Compliance Certificate” shall mean a fully completed and duly executed
certificate substantially in the form of Exhibit C, together with a Covenant
Compliance Worksheet.
“Consolidated Capitalization” shall mean, as of the date of any determination
thereof, the sum of Consolidated Debt as of such day plus Consolidated Net Worth
as of such day, all determined on a consolidated basis and in accordance with
GAAP.
“Consolidated Capitalization Ratio” shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such day to

5    

--------------------------------------------------------------------------------




Consolidated Capitalization as of such day, all determined on a consolidated
basis and in accordance with GAAP.
“Consolidated Debt” shall mean, as of the date of any determination thereof, all
Debt of Borrower and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.
“Consolidated Net Worth” shall mean, as of the date of any determination
thereof, the amount of the Capital Stock accounts (net of treasury stock, at
cost) of Borrower and its Subsidiaries as of such date plus (or minus in the
case of a deficit) the surplus and retained earnings of Borrower and its
Subsidiaries as of such date, all determined on a consolidated basis and in
accordance with GAAP.
“Continuing Directors” shall mean the directors of the Parent on the Closing
Date and each other director of the Parent, if, in each case, such other
director’s nomination for election to the board of directors (or equivalent
governing body) of the Parent is recommended by at least 51% of the then
Continuing Directors.
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
“Debt” of any Person shall mean, as of the date of determination thereof, the
sum of (a) all indebtedness of such Person for borrowed money or incurred in
connection with the purchase or other acquisition of property (other than trade
accounts payable incurred in the ordinary course of business not more than
ninety (90) days past due) including, but not limited to, obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made plus (b) all Capitalized Lease
Obligations of such Person plus (c) the aggregate undrawn face amount of all
letters of credit and/or surety bonds issued for the account and/or upon the
application of such Person together with all unreimbursed drawings with respect
thereto plus (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person plus (e) all Disqualified Capital Stock issued by such Person, with the
amount of indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price plus (f) the principal balance outstanding
and owing by such Person under any synthetic lease, tax retention operating
lease or similar off-balance sheet financing product plus (g) all Guarantees by
such Person of Debt of others plus (h) for all purposes other than Section 6.02,
the net obligations of such Person under any Swap Contracts plus (i) all
indebtedness of the types referred to in clauses (a) through (h) above (i) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (ii) secured by any Lien (other than leases qualified as operating leases
under GAAP) on any property or asset owned or held by such Person regardless of
whether or not the indebtedness secured thereby shall have been incurred or
assumed by such Person or is nonrecourse to the credit of such Person, the
amount thereof being equal to the value of the property or assets subject to
such Lien. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. For
the avoidance of doubt and notwithstanding

6    

--------------------------------------------------------------------------------




anything to the contrary set forth above, Permitted Commodity Hedging
Obligations shall not constitute Debt for purposes of this Agreement.
“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.
“Defaulting Bank” means, subject to Section 2.21(b), any Bank that (a) has
failed to perform any of its funding or issuing obligations hereunder, including
in respect of its Loans, Letters of Credit or participations in Letters of
Credit or Swingline Loans, within three (3) Business Days of the date required
to be funded by it hereunder, unless such Bank notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding or issuing (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified Borrower or the Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (unless such writing or public statement relates to
such Bank’s obligation to fund a Loan or issue a Letter of Credit hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding or issuing (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Bank shall
cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower), or (d) has, or
has a direct or indirect parent company that has (i) become the subject of a
proceeding under any bankruptcy, insolvency or other similar laws, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation or its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Administrative Agent that a Bank is a Defaulting Bank under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to Section
2.21(b)) upon delivery of written notice of such determination to Borrower, each
Issuing Bank, the Swingline Lender and each Bank.
“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable or subject to any mandatory repurchase

7    

--------------------------------------------------------------------------------




requirement at the sole option of the holder thereof, or (c) is convertible into
or exchangeable for (whether at the option of the issuer or the holder thereof)
(i) debt securities or (ii) any Capital Stock referred to in (a) or (b) above,
in each case under (a), (b) or (c) above at any time on or prior to the first
anniversary of the last day of the Revolving Credit Period; provided, however,
that only the portion of Capital Stock that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof, or is so
convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
“Dollar” or “$” shall mean dollars of the United States of America.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, Borrower or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.
“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (a) a Reportable Event, (b) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA, (c)
the distribution by Borrower or any ERISA Affiliate under Section 4041 or 4041A
of ERISA of a notice of intent to terminate any Plan or the taking of any action
to terminate any Plan, (d) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by Borrower or any ERISA Affiliate of a
notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (e) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against Borrower or any ERISA Affiliate
to enforce Section 515 of ERISA, which is not dismissed within 30 days, (f) the
imposition upon Borrower or any ERISA Affiliate of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, or the imposition or threatened imposition of any Lien upon any assets
of Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (g) the engaging in or otherwise
becoming liable for a nonexempt Prohibited Transaction by Borrower or any ERISA
Affiliate, or a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary of any Plan for which Borrower or any of its ERISA Affiliates may be
directly or indirectly liable, (h) the failure of any Plan to satisfy the
minimum funding standard of Section 302 of ERISA and Section 412 of the Code,
whether or not waived, (i) with respect to plan years beginning prior to January
1, 2008, the adoption of an amendment to any Plan that, pursuant to Section 307
of ERISA, would require the provision of security to such Plan by Borrower or an
ERISA Affiliate, or (j) with respect to plan years beginning on or after the PPA
2006 Effective Date, the incurrence of an obligation to provide a notice under
Section 101(j) of ERISA, the adoption of an amendment which may not take effect
due to the application of Section 436(c)(1) of the Code or Section 206(g)(2)(A)
of

8    

--------------------------------------------------------------------------------




ERISA, or the payment of a contribution in order to satisfy the requirements of
Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.
“Event of Default” shall have the meaning ascribed thereto in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any Bank,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which Borrower is located, (c) in the case of a Foreign
Bank (other than an assignee pursuant to a request by Borrower under Section
2.19), any withholding tax that is imposed on amounts payable to such Foreign
Bank at the time such Foreign Bank becomes a party hereto (or designates a new
Lending Office) or is attributable to such Foreign Bank’s failure or inability
(other than as a result of a Regulatory Change) to comply with Section 2.20(e),
except to the extent that such Foreign Bank (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.20(a) and (d) any U.S. Federal withholding taxes imposed
by FATCA.
“Existing Loan Agreement” shall mean that certain loan agreement, dated July 18,
2011, among Borrower, Wells Fargo, as administrative agent, and the lenders
party thereto, as amended by the First Extension Agreement, dated August 17,
2012, and the First Amendment to Loan Agreement, dated January 16, 2013, and as
otherwise amended or modified from time to time.
“Extension Request” shall have the meaning ascribed thereto in Section 2.01(f).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Fed Funds Rate” shall mean, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Fed Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Fed Funds Rate for
such day shall be the average rate quoted to the Administrative Agent from three
(3) federal funds brokers of

9    

--------------------------------------------------------------------------------




recognized standing on such day on such transactions as determined in good faith
by the Administrative Agent.
“Fee Letter” shall mean the Wells Fargo Fee Letter and/or the Passive Arrangers’
Fee Letter, as applicable.
“Financial Officer” shall mean, with respect to Borrower, the chief financial
officer, vice president - finance, controller or treasurer of Borrower.
“Fitch” shall mean Fitch Rating Services, Inc.
“Foreign Bank” shall mean, with respect to Borrower, any Bank that is organized
under the laws of a jurisdiction other than that in which Borrower is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” shall mean, at any time there is a Defaulting Bank, (a) with
respect to any Issuing Bank, such Defaulting Bank’s Letter of Credit Exposure
with respect to Letters of Credit issued by such Issuing Bank other than such
portion of such Defaulting Bank’s Letter of Credit Exposure as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with Section 2.21, and (b) with respect to
any Swingline Bank, such Defaulting Bank’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Bank other than Swingline
Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with Section
2.21.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean, at any time, generally accepted accounting principles at such
time in the United States (subject to the provisions of Section 1.02).
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any indebtedness or other obligation of any other Person who is
not a Subsidiary of Borrower (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such indebtedness or obligation or any property constituting security therefor,
or (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, (ii) to maintain

10    

--------------------------------------------------------------------------------




working capital or other balance sheet condition or otherwise to advance or make
available funds for the purchase or payment of such indebtedness or obligation,
(iii) to lease property or to purchase securities or other property or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of the primary obligor to make payment of the
indebtedness or obligation or (iv) otherwise to assure the owner of the
indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guarantee in respect of any Debt shall be deemed to be Debt equal to the then
outstanding principal amount of such Debt which has been guaranteed or such
lesser amount to which the maximum exposure of the guarantor shall have been
specifically limited. “Guarantee” when used as a verb shall have a correlative
meaning.
“Indemnified Liabilities” shall have the meaning ascribed thereto in Section
9.03(b).
“Indemnified Taxes” shall means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Transaction Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.
“Indemnitees” shall have the meaning ascribed thereto in Section 9.03(b).
“Interest Period” shall mean with respect to each LIBOR Loan: (a) initially, the
period commencing on the date of such Loan and ending 1, 2, 3 or 6 months
thereafter (or 7 days thereafter if agreed upon by Borrower and each Bank), as
Borrower may elect in the applicable Notice of Borrowing; and (b) thereafter,
each period commencing on the last day of the immediately preceding Interest
Period applicable to such Loan and ending 1, 2, 3 or 6 months thereafter (or 7
days thereafter if agreed upon by Borrower and each Bank), as Borrower may elect
pursuant to Section 2.04(a); provided that: (c) subject to clauses (d) and (e)
below, any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day; (d) subject to clause (e)
below, any Interest Period (other than an Interest Period of 7 days) which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period; and (e) no Interest Period may extend
beyond the last day of the Revolving Credit Period.
“Investment” shall mean any investment (including, without limitation, any loan
or advance) of Borrower or any Subsidiary in or to any Person, whether payment
therefor is made in cash or Capital Stock of Borrower or any Subsidiary, and
whether such investment is directly or indirectly by acquisition of Capital
Stock or Debt, or by loan, advance, transfer of property out of the ordinary
course of business, capital contribution, equity or profit sharing interest,
extension of credit on terms other than those normal in the ordinary course of
business or otherwise.
“ISP” shall have the meaning ascribed thereto in Section 9.06.
“Issuing Bank” means each of Wells Fargo, U.S. Bank, and JPMorgan, each in its
capacity as issuer thereof, or any successor thereto.

11    

--------------------------------------------------------------------------------




“JPM Securities” means J.P. Morgan Securities LLC.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Lending Office” shall mean, with respect to any Bank, the office of such Bank
designated as such in such Bank’s Administrative Questionnaire or in connection
with an Assignment and Assumption, or such other office as may be otherwise
designated in writing from time to time by such Bank to Borrower and the
Administrative Agent. A Bank may designate separate Lending Offices as provided
in the foregoing sentence for the purposes of making or maintaining different
Types of Loans, and, with respect to LIBOR Loans, such office may be a domestic
or foreign branch or Affiliate of such Bank.
“Letter of Credit Commitment” means, as to any Issuing Bank, the obligation of
such Issuing Bank to issue Letters of Credit for the account of the Borrower
from time to time in an aggregate amount equal to $10,000,000. The aggregate
Letter of Credit Commitment from all Issuing Banks on the Closing Date shall be
$30,000,000.
“Letter of Credit Exposure” shall mean, with respect to any Bank at any time,
such Bank’s Pro Rata Share of the sum of (a) the aggregate Stated Amount of all
Letters of Credit outstanding at such time and (b) the aggregate amount of all
Reimbursement Obligations outstanding at such time.
“Letter of Credit Maturity Date” shall mean the fifth Business Day prior to the
last day of the Revolving Credit Period.
“Letter of Credit Notice” shall have the meaning ascribed thereto in Section
3.02.
“Letters of Credit” shall have the meaning ascribed thereto in Section 3.01.
“LIBOR Loan” shall mean any Loan bearing interest based on the Adjusted LIBOR
Rate.
“LIBOR Market Index Rate” shall mean, with respect to any day, the rate per
annum for one month Dollar deposits appearing on Reuters Screen LIBOR01 Page (or
any successor page) as of 11:00 a.m., London time, on such day.
“LIBOR Rate” shall mean, with respect to each LIBOR Loan comprising part of the
same borrowing for any Interest Period, an interest rate per annum obtained by
dividing (a) (i) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (ii) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (i) and (ii) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
minimum amounts of at least $5,000,000 (rounded upward, if necessary, to the
nearest 1/1000th of 1%), by (b) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period.

12    

--------------------------------------------------------------------------------




“Lien” shall mean any interest in any property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract, including, without
limitation, any security interest, mortgage, deed of trust, pledge,
hypothecation, judgment lien or other lien or encumbrance of any kind or nature
whatsoever, any conditional sale or trust receipt, any lease, consignment or
bailment for security purposes and any Capitalized Lease.
“Loan” and “Loans” shall mean any or all of the Revolving Loans and the
Swingline Loans.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
properties, assets, liabilities, business, operations, or financial condition of
Borrower and its Subsidiaries taken as a whole, (b) a material impairment of
Borrower’s ability to perform any of its obligations under this Agreement, any
Note, and/or any other Transaction Document or (c) a material adverse effect on
the validity or enforceability against Borrower of this Agreement or any Note.
“Material Subsidiary” means any Subsidiary of Borrower whose assets exceed 10%
of the total consolidated assets of Borrower and its Subsidiaries as of the end
of the most recently completed fiscal year.
“MGE” means Missouri Gas Energy, and shall include any Subsidiary of Borrower
that, at any time on or after the Acquisition Date, owns all or substantially
all of the assets acquired in the MGE Acquisition.
“MGE Acquisition” means the Acquisition, pursuant to the MGE Acquisition
Agreement, of MGE by the Borrower.
“MGE Acquisition Agreement” means the Purchase and Sale Agreement, dated as of
December 14, 2012, among Parent, Plaza Missouri Acquisitions, Inc. and Southern
Union Company, which was assigned to and assumed by the Borrower pursuant to an
Assignment and Assumption Agreement, dated as of January 11, 2013, between the
Borrower and Plaza Missouri Acquisitions, Inc.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes, is
making or is obligated to make contributions or has made or been obligated to
make contributions.
“Non-Consenting Bank” shall have the meaning ascribed thereto in Section
2.01(f).
“Notes” shall mean any or all of the Revolving Credit Notes and Swingline Note.
“Notice of Borrowing” shall have the meaning ascribed thereto in Section
2.02(a).
“Notice of Election” shall have the meaning ascribed thereto in Section 2.04(a).

13    

--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” shall have the meaning ascribed thereto in
Section 2.02(c).
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document.
“Parent” shall mean The Laclede Group, Inc., a Missouri corporation.
“Parent Loan Agreement” shall mean that certain loan agreement between Parent
and the Administrative Agent dated as of even date herewith.
“Participant” shall have the meaning ascribed thereto in Section 9.09(b).
“Passive Arrangers’ Fee Letter” shall mean that certain fee letter agreement,
dated June 25, 2013, between JPMorgan, JPM Securities, U.S Bank, Parent and
Borrower, as the same may from time to time be amended, modified, extended,
renewed or restated.
“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower is exposed in the conduct of its business so long as (a) the management
of the Borrower has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Borrower’s
risk management policies and (b) such agreements or arrangements are not entered
into for speculative purposes.
“Permitted Investment” shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by Borrower and its Subsidiaries, considered as a whole, as of the
date of this Agreement, and reasonable extensions thereof, (b) any Investment
that is in the nature of a hostile or contested Acquisition, and (c) any
Investment that would result in a Default or Event of Default; provided, that it
is expressly agreed that all Investments under Borrower’s gas supply risk
management program are Permitted Investments.

14    

--------------------------------------------------------------------------------




“Permitted Liens” shall mean, with respect to any Person, any of the following:
(a)    (i) Liens created pursuant to the Transaction Documents and (ii) Liens on
cash or deposits granted in favor of the Swingline Bank or any Issuing Bank to
Cash Collateralize any Defaulting Bank’s participation in Letters of Credit or
Swingline Loans;
(b)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
environmental laws) (i) not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(c)    Liens in respect of property imposed by law such as materialmen’s,
mechanics’, carriers’, warehousemen’s, processors’ or landlords’ and other
nonconsensual statutory liens incurred in the ordinary course of business, which
(i) are not overdue for a period of more than sixty (60) days, or if more than
sixty (60) days overdue, no action has been taken to enforce such Liens or such
Liens are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;
(d)    Liens arising from good faith performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds, and other obligations of like nature arising in the
ordinary course of such Person’s business, including, without limitation,
deposits and pledges of funds securing Permitted Commodity Hedging Obligations;
(e)    encumbrances in the nature of zoning restrictions, easements, rights of
way or restrictions of record on the use of real property, which in the
aggregate do not, in any material respect, impair the use thereof in the
ordinary conduct of business;
(f)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(g)    Liens securing Debt incurred in connection with Capitalized Leases;
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
property and (ii) such Liens do not at any time encumber any property other than
the property financed by such Debt;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.10 or securing appeal or other surety bonds
relating to such judgments;
(i)    Liens on property (i) of any Person which are in existence at the time
that such Person is acquired pursuant to an Acquisition that constitutes a
Permitted Investment and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the

15    

--------------------------------------------------------------------------------




foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Acquisition, purchase or other acquisition,
(B) such Liens are not “blanket” or all asset Liens and (C) such Liens do not
attach to any other property of the Borrower or any of its Subsidiaries;
(j)    Liens under Borrower’s Mortgage and Deed of Trust dated as of February 1,
1945;
(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary institution in connection with
statutory, common law and contractual rights relating to liens, rights of
set-off, recoupment or similar rights with respect to any deposit account or
other fund of any Borrower or any Subsidiary thereof;
(l)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Debt;
(n)    Liens incurred in connection with the Permitted Securitization;
(o)    pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs;
(p)    Liens arising from good faith deposits in connection with or to secure
performance of statutory obligation and surety and appeal bonds;
(q)    Liens on the proceeds of assets that were subject to Liens permitted
hereunder or on assets acquired with such proceeds as a replacement of such
former assets;
(r)    any Lien on any assets securing purchase money Debt or Debt incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
developing, operating, constructing, altering, repairing or improving all or
part of such assets; provided such Lien attached to such asset concurrently with
or within ninety (90) days after the acquisition thereof, completion of
construction, improvement or repair, or commencement of commercial operation of
such assets;
(s)    Liens constituted by a right of set off or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, securing
Permitted Commodity Hedging Obligations and/or physical trade obligations;

16    

--------------------------------------------------------------------------------




(t)    Liens not otherwise permitted hereunder securing Debt or other
obligations in the aggregate principal amount not to exceed 15% of Consolidated
Net Worth at any time outstanding, less any amount outstanding under the
Permitted Securitization; and
(u)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Liens referred to in the
foregoing clauses (a) through (t) for amounts not exceeding the principal of the
indebtedness (including undrawn commitments) secured by the Lien so extended,
renewed or replaced; provided that such extension, renewal or replacement Lien
is limited to all or part of the same property or assets that were covered by
the Lien extended, renewed, or replaced (plus improvements on such property or
assets);
provided, however, notwithstanding the foregoing, Permitted Liens shall not
include (1) other than the Permitted Securitization, Liens on the accounts
receivable of Borrower and its Subsidiaries generated from the sale of natural
gas, (2) Liens on the natural gas inventory of Borrower and its Subsidiaries and
(3) Liens imposed by ERISA, the creation of which would result in an Event of
Default under Section 7.12.
“Permitted Securitization” shall mean any sale, assignment, conveyance, grant or
contribution, or series of related sales, assignments, conveyances, grants or
contributions, by Borrower of any accounts receivable and related rights from
its sale of natural gas, and any supporting obligations and other financial
assets related thereto not to exceed in the aggregate $100,000,000, that are
transferred, or in respect of which security interests are granted in one or
more transactions that are customary for asset securitizations of such
receivables to a trust, corporation or other entity, where the purchase of such
receivables is funded or exchanged in whole or in part by the incurrence or
issuance by the purchaser, grantee or any successor entity of indebtedness or
securities that are to receive payments from, or that represent interests in,
the cash flow derived primarily from such receivables (provided, however, that
“indebtedness” as used in this definition shall not include indebtedness
incurred by any trust, partnership or other Person established by Borrower or
any of its Subsidiaries to implement a Permitted Securitization owed to Borrower
or any of its Subsidiaries, which indebtedness represents all or a portion of
the purchase price or other consideration paid by such trust, partnership or
other Person for such receivables or interests therein).
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, other entity of any kind or government
(whether national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).
“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Borrower or any ERISA Affiliate
may have any liability.
“PPA 2006 Effective Date” shall mean, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008. However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining

17    

--------------------------------------------------------------------------------




agreements between employee representatives and one or more employers ratified
before January 1, 2008, such term means the first day of the first plan year
beginning on or after the earlier of (a) and (b), where (a) is the later of (i)
the date on which the last collective bargaining agreement relating to the Plan
terminates (determined without regard to any extension thereof agreed to after
August 17, 2006), or (ii) the first day of the first plan year beginning on or
after January 1, 2008; and (b) is January 1, 2010.
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Prohibited Transaction” shall mean any transaction described in (a) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(b) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
“Pro Rata Share” shall mean for the item at issue, with respect to each Bank, a
fraction (expressed as a percentage), the numerator of which is the portion of
such item owned or held by such Bank and the denominator of which is the total
amount of such item owned or held by all of the Banks. For example, (a) if the
amount of the Revolving Credit Commitment of a Bank is $1,000,000 and the total
amount of the Revolving Credit Commitments of all of the Banks is $5,000,000,
such Bank’s Pro Rata Share of the Revolving Credit Commitments would be 20% and
(b) if the original principal amount of a Loan is $5,000,000 and the portion of
such Loan made by one Bank is $500,000, such Bank’s Pro Rata Share of such Loan
would be 10%. As of the date of this Agreement, the Pro Rata Shares of the Banks
with respect to the Revolving Credit Commitments and the Loans are as set forth
on Schedule 1.01 attached hereto and incorporated herein by reference.
“Purchasing Bank” shall have the respective meanings ascribed thereto in Section
2.19.
“Refunded Swingline Loans” shall have the meaning ascribed thereto in Section
2.02(d).
“Register” shall have the meaning ascribed thereto in Section 9.09(h).
“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Board of Governors of the Federal Reserve System, as amended, and any
successor regulations.
“Reimbursement Obligation” shall have the meaning ascribed thereto in Section
3.04.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors
and representatives of such Person and of such Person’s Affiliates.
“Regulatory Change” shall mean the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any

18    

--------------------------------------------------------------------------------




change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Regulatory Change, regardless of the date enacted, adopted or issued.
“Reportable Event” shall mean, with respect to any Plan, (a) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412 of the Code), (b) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Required Banks” shall mean at any time Banks holding more than fifty percent
(50%) of the aggregate amount of the Revolving Credit Commitments or, if the
Revolving Credit Commitments have been terminated, more than fifty percent (50%)
of the aggregate Revolving Credit Exposure of all of the Banks; provided that
the Revolving Credit Commitment of, and the portion of the Revolving Credit
Exposure, as applicable, held or deemed held by, any Defaulting Bank shall be
excluded for purposes of making a determination of Required Banks.
“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Transaction Documents.
“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Board of Governors of the Federal Reserve System,
applied for determining the maximum reserve requirements (including, without
limitation, basic, supplemental, marginal and emergency reserves) applicable to
Wells Fargo under Regulation D with respect to “Eurocurrency liabilities” within
the meaning of Regulation D, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.
“Response Date” shall have the meaning ascribed thereto in Section 2.01(f).

19    

--------------------------------------------------------------------------------




“Revolving Credit Commitment” shall mean, subject to (a) any reduction of the
Revolving Credit Commitments pursuant to Section 2.01(d), (b) any increase in
the Revolving Credit Commitments pursuant to Section 2.01(e) and (c) assignments
of the Revolving Credit Commitments by the Banks to the extent permitted by
Section 9.09, with respect to each Bank the amount set forth opposite such
Bank’s name on Schedule 1.01 attached hereto and incorporated herein by
reference.
“Revolving Credit Exposure” shall mean, with respect to any Bank at any time,
the sum of (a) the aggregate principal amount of all Revolving Loans made by
such Bank that are outstanding at such time, (b) such Bank’s Letter of Credit
Exposure at such time and (c) such Bank’s Swingline Exposure at such time.
“Revolving Credit Note” shall have the meaning ascribed thereto in Section
2.03(a).
“Revolving Credit Period” shall mean the period commencing on the date of this
Agreement and ending September 3, 2018, as may be extended pursuant to Section
2.01(f) with respect to the applicable Banks; provided, however, that the
Revolving Credit Period shall end on the date the Revolving Credit Commitment is
terminated pursuant to Section 7 or otherwise.
“Revolving Loans” shall have the meaning ascribed thereto in Section 2.01(a).
“S&P” shall mean Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than fifty percent (50%) of the issued and outstanding
Capital Stock entitled to vote for the election of directors or persons
performing similar functions (other than by reason of default in the payment of
dividends or other distributions) is at the time owned or controlled, directly
or indirectly, by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any

20    

--------------------------------------------------------------------------------




contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of Borrower.
“Swap Contract” shall mean any interest rate or currency swap agreement,
interest rate or currency future agreement, interest rate collar agreement, swap
agreement (as defined in 11 U.S.C. § 101), interest rate or currency hedge
agreement, and any put, call or other agreement or arrangement designed to
protect such Person against fluctuations in interest rates or currency exchange
rates.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).
“Swingline Bank” shall mean Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity, or such other Bank as Borrower may
from time to time select as the Swingline Bank hereunder; provided that such
Bank has agreed to be a Swingline Bank.
“Swingline Commitment” shall mean FORTY-FIVE MILLION DOLLARS ($45,000,000) or,
if less, the aggregate Revolving Credit Commitments at the time of
determination, as such amount may be reduced at or prior to such time pursuant
to the terms hereof.
“Swingline Exposure” shall mean, with respect to any Bank at any time, its
maximum aggregate liability to make Refunded Swingline Loans pursuant to Section
2.02(d) to refund, or to purchase participations pursuant to Section 2.02(e) in,
Swingline Loans that are outstanding at such time.
“Swingline Loans” has the meaning given to such term in Section 2.01(c).
“Swingline Maturity Date” shall mean the fifth (5th) Business Day prior to the
last day of the Revolving Credit Period.
“Swingline Note” shall mean, if requested by the Swingline Bank, the promissory
note of Borrower in favor of the Swingline Bank evidencing the Swingline Loans
made by the Swingline Bank pursuant to Section 2.01(c), in substantially the
form of Exhibit A-2, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

21    

--------------------------------------------------------------------------------




“Transaction Documents” shall mean this Agreement, the Notes and any and all
other agreements, documents and instruments heretofore, now or hereafter
delivered to the Administrative Agent or any Bank with respect to or in
connection with or pursuant to this Agreement, any Loans made hereunder or any
of the other Borrower’s Obligations, and executed by or on behalf of Borrower,
all as the same may from time to time be amended, modified, extended, renewed or
restated.
“Type” shall refer to whether a Loan is a Base Rate Loan or a LIBOR Loan.
“U.S. Bank” shall mean U.S. Bank National Association.
“U.S. Federal Income Tax” shall mean any U.S. federal Tax described in Section
871(a) or 881(a) of the Code, or any successor provision (or any withholding
with respect to such Tax).
“Unfunded Pension Liability” shall mean, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
“Unutilized Revolving Credit Commitment” shall mean, with respect to any Bank at
any time, such Bank’s Revolving Credit Commitment at such time less its
Revolving Credit Exposure at such time.
“Unutilized Swingline Commitment” shall mean, with respect to the Swingline Bank
at any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.
“Voting Stock” shall mean, with respect to any corporation or other entity, any
Capital Stock of such corporation or other entity whose holders are entitled
under ordinary circumstances to vote for the election of directors (or Persons
performing similar functions) of such corporation or other entity (irrespective
of whether at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
“Wells Fargo” shall mean Wells Fargo Bank, National Association.
“Wells Fargo Fee Letter” shall mean that certain fee letter agreement, dated
June 25, 2013, between Wells Fargo, Wells Fargo Securities, Borrower and Parent,
as the same may from time to time be amended, modified, extended, renewed or
restated.
“Wells Fargo Securities” shall mean Wells Fargo Securities, LLC.
1.02    Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP, applied on a basis consistent with
the most recent audited consolidated financial statements of Borrower delivered
to the Banks prior to the Closing Date; provided that if Borrower notifies the
Administrative Agent that it wishes to amend any financial covenant in

22    

--------------------------------------------------------------------------------




Section 6.02 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies Borrower that the
Required Banks wish to amend Section 6.02 for such purpose), then Borrower’s
compliance with such covenant shall be determined on the basis of GAAP as in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to Borrower and the Required Banks. Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Debt of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, plus or minus any associated unamortized original
issue premium or discount, and the effects of FASB ASC 825 and FASB ASC 470-20
on financial liabilities shall be disregarded.
1.03    Other Terms; Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 2.    THE LOANS.
2.01    Revolving Credit Commitments.
(a)    Subject to the terms and conditions set forth in this Agreement, during
the Revolving Credit Period, each Bank severally agrees to make loans (each a
“Revolving Loan” and collectively the “Revolving Loans”) to Borrower as Borrower
may from time to time request pursuant to Section 2.02(a). Each Loan under this
Section 2.01(a) which is a Base Rate Loan shall be for an aggregate principal
amount of at least $500,000 (or if less, in the amount of the aggregate
Revolving Credit Commitments less the aggregate Revolving Credit Exposure ).
Each Revolving Loan under this Section 2.01(a) which is a LIBOR Loan shall be
for an aggregate principal amount of at least $2,500,000. The aggregate
principal amount of Revolving Loans which each Bank shall be required to have
outstanding under this Agreement as of any date shall not exceed the amount of
such Bank’s Revolving Credit Commitment; provided, however, that in no event
shall (i) the aggregate Revolving Credit Exposures exceed the aggregate
Revolving Credit Commitments of all of the Banks as of such date or (ii) the
Revolving Credit Exposure of any Bank exceed such Bank’s Revolving

23    

--------------------------------------------------------------------------------




Credit Commitment. Each Loan under this Section 2.01 shall be made from the
Banks severally and ratably in proportion to their respective Pro Rata Shares.
Within the foregoing limits, Borrower may borrow under this Section 2.01(a),
prepay under Section 2.08 and reborrow at any time during the Revolving Credit
Period under this Section 2.01(a). All Revolving Loans not paid prior to the
last day of the Revolving Credit Period, together with all accrued and unpaid
interest thereon and all fees and other amounts owing by Borrower to the
Administrative Agent and/or any Bank with respect thereto, shall be due and
payable on the earlier of (i) last day of the Revolving Credit Period and (ii)
364 days after the date of borrowing. The failure of any Bank to make any Loan
required under this Agreement shall not release any other Bank from its
obligation to make Loans as provided herein.
(b)    If the total Revolving Credit Commitments of all of the Banks on any date
(excluding the aggregate amount of any Swingline Loans to be repaid with the
proceeds of Revolving Loans made on the date of determination) should be less
than the aggregate Revolving Credit Exposure of the Banks outstanding on such
date (after giving effect to any concurrent termination or reduction thereof),
whether as a result of Borrower’s election to decrease the amount of the
Revolving Credit Commitments of the Banks pursuant to Section 2.01(d) or
otherwise, Borrower shall be automatically required (without demand or notice of
any kind by the Administrative Agent or any Bank, all of which are hereby
expressly waived by Borrower) to immediately repay the outstanding principal
amount of the Swingline Loans and, to the extent of any excess remaining after
repayment in full of the outstanding Swingline Loans, repay the outstanding
principal amount of the Revolving Loans in an amount sufficient to reduce the
aggregate principal amount of outstanding Loans to an amount equal to or less
than the total Revolving Credit Commitments of all of the Banks; provided that,
to the extent such excess amount is greater than the aggregate principal amount
of Swingline Loans and Revolving Loans outstanding immediately prior to the
application of such prepayment, the amount so prepaid shall be retained by the
Administrative Agent and held in the Cash Collateral Account as cover for Letter
of Credit Exposure, as more particularly described in Section 3.08, and
thereupon such cash shall be deemed to reduce the aggregate Letter of Credit
Exposure by an equivalent amount.
(c)    The Swingline Bank agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to Borrower, from time to time on any Business Day during the
period from the Closing Date to but not including the Swingline Maturity Date
(or if earlier, the last day of the Revolving Credit Period) in an aggregate
principal amount at any time outstanding not exceeding the Swingline Commitment.
Each Swingline Loan shall be due and payable in full on the earlier of (i) the
Swingline Maturity Date and (ii) within fourteen (14) Business Days of such Loan
being made. Swingline Loans may be made even if the aggregate principal amount
of Swingline Loans outstanding at any time, when added to the Revolving Credit
Exposure of the Swingline Bank in its capacity as a Bank outstanding at such
time, would exceed the Swingline Bank’s own Revolving Credit Commitment at such
time, provided that no borrowing of Swingline Loans shall be made if,
immediately after giving effect thereto, (y) the Revolving Credit Exposure of
any Bank would exceed its Revolving Credit Commitment at such time or (z) the
aggregate Revolving Credit Exposure would exceed the aggregate Revolving Credit
Commitments at such time, and provided further that the Swingline Bank shall not
make any Swingline Loan if any

24    

--------------------------------------------------------------------------------




Bank is at that time a Defaulting Bank, unless the Swingline Bank has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the Swingline Bank (in its sole discretion) with Borrower or such Defaulting
Bank to eliminate the Swingline Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.21(a)(iii)) with respect to the Defaulting
Bank arising from either the Swingline Loan then proposed to be made or such
Swingline Loan and all other Swingline Loans as to which the Swingline Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
Subject to and on the terms and conditions of this Agreement, Borrower may
borrow, repay (including by means of a borrowing of Revolving Loans pursuant to
Section 2.02(d)) and reborrow Swingline Loans. At the option of the Borrower,
all Swingline Loans shall bear interest at either (A) a rate based on the
Adjusted Base Rate or (B) a rate based on the LIBOR Market Index Rate plus the
Applicable Rate for LIBOR Loans.
(d)    Borrower may terminate entirely at any time, or proportionately reduce
the aggregate Unutilized Revolving Credit Commitments or the Unutilized
Swingline Commitment from time to time, upon five (5) Business Days’ prior
written notice to the Administrative Agent and each Bank (and in the case of the
Unutilized Swingline Commitment, the Swingline Bank), on a ratable basis among
the Banks based on their respective Pro Rata Shares by an aggregate amount of
$5,000,000 ($500,000 in the case of the Unutilized Swingline Commitment) or any
larger multiple of $1,000,000; provided, however, that (i) at no time shall the
Revolving Credit Commitments be reduced to a figure less than the aggregate
principal amount of outstanding Loans, (ii) at no time shall the Revolving
Credit Commitments be reduced to a figure greater than zero but less than
$50,000,000 and (iii) except as set forth in Section 2.01(e), any such
termination or reduction shall be permanent and Borrower shall have no right to
thereafter reinstate or increase, as the case may be, the Revolving Credit
Commitment of any Bank. Notwithstanding any provision of this Agreement to the
contrary, any reduction of the Revolving Credit Commitments pursuant to this
Section 2.01(d) that has the effect of reducing the aggregate Revolving Credit
Commitments to an amount less than the amount of the Swingline Commitment or the
aggregate Letter of Credit Commitment at such time shall result in an automatic
corresponding reduction of the Swingline Commitment or the aggregate Letter of
Credit Commitment (with each Issuing Bank’s Letter of Credit Commitment being
reduced ratably), as the case may be, to the amount of the aggregate Revolving
Credit Commitments (as so reduced), without any further action on the part of
Borrower, the Swingline Bank or any other Bank.
(e)    So long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the right from time to time upon not less than
ten (10) Business Days’ prior written notice to the Administrative Agent to
increase the amount of the aggregate Revolving Credit Commitments; provided
that:
(i)    no Bank shall have any obligation to increase its Revolving Credit
Commitment;
(ii)    Borrower shall only be permitted to request such an increase on three
(3) separate occasions within any twelve-month period;



25    

--------------------------------------------------------------------------------




(iii)    each such requested increase shall be in a minimum principal amount of
$10,000,000;
(iv)    in no event shall the Revolving Credit Commitments be increased to an
aggregate amount greater than $600,000,000 less any reductions of the Revolving
Credit Commitments pursuant to Section 2.01(d);
(v)    contemporaneously with requesting each such increase, Borrower certifies
to the Administrative Agent and each Bank in writing that immediately before and
immediately after giving effect to such increase (A) all of the representations
and warranties of Borrower in this Agreement and/or in any other Transaction
Document (i) that are qualified by materiality or Material Adverse Effect shall
be true and correct as so qualified, and (ii) that are not qualified by
materiality or Material Adverse Effect shall be true and correct in all material
respects; in each case on and as of the effective date of such increase in the
Revolving Credit Commitments (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date)
and (B) no Default or Event of Default has occurred and is continuing;
(vi)    any increase in the Revolving Credit Commitments which is accomplished
by increasing the Revolving Credit Commitment of any Bank or Banks who are at
the time of such increase party to this Agreement (which Bank or Banks shall
consent to such increase in their sole and absolute discretion) shall be
accomplished as follows: (A) this Agreement will be amended by Borrower, the
Administrative Agent and those Bank(s) whose Revolving Credit Commitment(s) is
or are being increased (but without any requirement that the consent of any
other Bank be obtained) to reflect the revised Revolving Credit Commitments of
each Bank, (B) the Administrative Agent will deliver an updated Schedule 1.01 to
Borrower and each Bank reflecting the revised Revolving Credit Commitments and
Pro Rata Shares of each Bank, (C) Borrower will deliver to the Administrative
Agent (x) an opinion or opinions of counsel for Borrower, addressed to the
Administrative Agent and the Banks, in form and substance reasonably
satisfactory to the Administrative Agent, (y) any authorizing corporate
documents as the Administrative Agent may reasonably request and (z) if
applicable, a duly executed Notice of Borrowing, (D) the outstanding Loans will
be reallocated on the effective date of such increase among the Banks in
accordance with their revised Pro Rata Shares (and the Banks agree to make all
payments and adjustments necessary to effect the reallocation and Borrower shall
pay any and all costs required pursuant to Section 2.10 in connection with such
reallocation as if such reallocation were a repayment) and (E) if requested by
such Bank or Banks, Borrower will deliver new Note(s) to the Bank or Banks whose
Revolving Credit Commitment(s) is or are being increased reflecting the revised
Revolving Credit Commitments of such Bank(s); and
(vii)    any increase in the Revolving Credit Commitments which is accomplished
by addition of a new Bank under this Agreement shall be accomplished as follows:
(A) such new Bank shall be subject to the consent of the Administrative Agent
and Borrower, which consent shall not be unreasonably withheld, (B) this
Agreement will be amended by Borrower, the Administrative Agent and such new
Bank (but without any requirement

26    

--------------------------------------------------------------------------------




that the consent of any other Bank be obtained) to reflect the addition of such
new Bank as a Bank hereunder, (C) Borrower will deliver to the Administrative
Agent (x) an opinion or opinions of counsel for Borrower, addressed to the
Administrative Agent and the Banks, in form and substance reasonably
satisfactory to the Administrative Agent, (y) any authorizing corporate
documents as the Administrative Agent may reasonably request and (z) if
applicable, a duly executed Notice of Borrowing, (D) the Administrative Agent
will deliver an updated Schedule 1.01 to Borrower and each Bank reflecting the
revised Revolving Credit Commitments and Pro Rata Shares of each Bank, (E) the
outstanding Loans will be reallocated on the effective date of such increase
among the Banks in accordance with their revised Pro Rata Shares (and the Banks
agree to make all payments and adjustments necessary to effect the reallocation
and Borrower shall pay any and all costs required pursuant to Section 2.10 in
connection with such reallocation as if such reallocation were a repayment) and
(F) if requested by such new Bank, Borrower will deliver a Note to such new
Bank.
(f)    So long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the right from time to time upon prior written
notice to Administrative Agent provided no more than ninety (90) days before any
anniversary date of this Agreement, to request a one-year extension of the
Revolving Credit Period (each, an “Extension Request”), provided that Borrower
shall make no more than three (3) Extension Requests during the term of this
Agreement. Each Extension Request shall specify the date (which must be at least
thirty (30) days after the date the Extension Request is delivered to
Administrative Agent) as of which the Banks must respond to such Extension
Request (the “Response Date”). Promptly upon receipt of an Extension Request,
Administrative Agent shall notify each Bank of the contents thereof, and each
Bank shall, not later than the Response Date for any Extension Request, deliver
a written response to Administrative Agent, approving or rejecting such
Extension Request, and any Bank that fails to deliver such a response by the
Response Date shall be deemed to have rejected such Extension Request. If Banks
holding more than fifty percent (50%) of the aggregate amount of the Revolving
Credit Commitments approve an Extension Request (which approval shall be at the
sole discretion of each Bank), then the Revolving Credit Period for each
approving Bank shall be extended for one (1) additional year. If Banks holding
more than fifty percent (50%) of the aggregate amount of the Revolving Credit
Commitments reject an Extension Request, then the last day of the Revolving
Credit Period for all Banks shall remain unchanged. If a Bank does not approve
an Extension Request (any such Bank, a “Non-Consenting Bank”), Borrower may
elect to replace such Non-Consenting Bank as a Bank party to this Agreement,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, another bank or other financial institution
reasonably satisfactory to Administrative Agent, the Issuing Banks and Borrower
shall enter into an Assignment and Assumption and comply with the requirements
of Section 9.09(c). Any Non-Consenting Bank that is not replaced shall continue
to have the same Revolving Credit Period that is in effect immediately prior to
the effective date of the applicable extension of the Revolving Credit Period.
Notwithstanding the foregoing, the extension of the Revolving Credit Period
pursuant to this Section shall not be effective with respect to any Bank unless:
(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and (ii) all of the
representations and warranties of Borrower in this Agreement and/or in any other
Transaction Document (A) that are qualified by materiality or Material Adverse
Effect shall be true and correct as so qualified, and (B) that are not qualified
by materiality or Material Adverse Effect shall be true

27    

--------------------------------------------------------------------------------




and correct in all material respects; in each case on and as of the effective
date of such extension (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date). On or
before the end of the then-existing Revolving Credit Period of each
Non-Consenting Bank, Borrower shall pay in full the principal of and interest on
all of the Loans made by such Non-Consenting Bank hereunder and all other
amounts owing to such Bank hereunder.
2.02    Method of Borrowing.
(a)    In order to make a borrowing of Revolving Loans (other than (i)
borrowings of Swingline Loans, which shall be made pursuant to Section 2.02(c),
(ii) borrowings for the purpose of repaying Refunded Swingline Loans, which
shall be made pursuant to Section 2.02(d), (iii) borrowings for the purpose of
paying unpaid Reimbursement Obligations, which shall be made pursuant to Section
3.05, and (iv) borrowings involving continuations or conversions of outstanding
Loans, which shall be made pursuant to Section 2.04), Borrower shall give notice
(each, a “Notice of Borrowing”) substantially in the form of Exhibit B-1 to the
Administrative Agent by 11:00 a.m. (Charlotte time) on the Business Day of each
Base Rate Loan to be made to Borrower, and by 11:00 a.m. (Charlotte time) at
least three (3) Business Days before each LIBOR Loan to be made to Borrower,
specifying: (i) the date of such Revolving Loan, which shall be a Business Day
during the Revolving Credit Period; (ii) the aggregate principal amount of such
Revolving Loan; (iii) the initial Type of the Loan, provided that if Borrower
shall have failed to designate the Type of such Loan, Borrower shall be deemed
to have requested a borrowing comprised of Base Rate Loans; and (iv) in the case
of a LIBOR Loan, the duration of the initial Interest Period applicable thereto,
subject to the provisions of the definition of Interest Period, provided that if
Borrower shall have failed to select the duration of the applicable Interest
Period, then Borrower shall be deemed to have selected an Interest Period with a
duration of one month.
(b)    Not later than 2:00 p.m. (Charlotte time) on the date of each Revolving
Loan, each Bank shall make available its Pro Rata Share of such Revolving Loan,
in Dollars and in funds immediately available to the Administrative Agent at its
address specified in Schedule 9.04. The Administrative Agent will make the funds
so received from the Banks available to Borrower immediately thereafter at the
Administrative Agent’s aforesaid address by crediting such funds to the deposit
account specified by Borrower on the Account Designation Letter (or such other
account mutually agreed upon in writing between the Administrative Agent and
Borrower). The Administrative Agent shall not be required to make any amount
available to Borrower hereunder except to the extent the Administrative Agent
shall have received such amounts from the Banks as set forth herein, provided,
however, that unless the Administrative Agent shall have been notified by a Bank
prior to the time a Loan is to be made hereunder that such Bank does not intend
to make its Pro Rata Share of such Loan available to the Administrative Agent,
the Administrative Agent may assume that such Bank has made such Pro Rata Share
available to the Administrative Agent prior to such time, and the Administrative
Agent may in reliance upon such assumption, but shall not be required to, make
available to Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Bank and the
Administrative Agent has made such amount

28    

--------------------------------------------------------------------------------




available to Borrower, the applicable Bank and Borrower severally agree to pay
to the Administrative Agent forthwith and on demand such corresponding amount,
together with interest thereon in respect of each day during the period from and
including the date such amount was made available to Borrower to but excluding
the date the Administrative Agent recovers such amount at (i) in the case of a
payment to be made by such Bank, the greater of the Fed Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the Adjusted Base Rate.
(c)    In order to make a borrowing of a Swingline Loan, Borrower will give the
Administrative Agent and the Swingline Bank written notice not later than 11:00
a.m., Charlotte time, on the date of such borrowing. Each such notice (each, a
“Notice of Swingline Borrowing”) substantially in the form of Exhibit B-2, shall
be irrevocable and shall specify (i) the principal amount of the Swingline Loan
to be made pursuant to such borrowing (which shall not be less than $100,000
and, if greater, shall be in an integral multiple of $100,000 in excess thereof
(or, if less, in the amount of the Unutilized Swingline Commitment)) and (ii)
the date of such Swingline Loan, which shall be a Business Day during the
Revolving Credit Period, but not later than the Swingline Maturity Date. Not
later than 2:00 p.m., Charlotte time, on the date of the Swingline Loan, the
Swingline Bank will make available an amount equal to the amount of such
Swingline Loan, in Dollars and in funds immediately available in Charlotte,
North Carolina to the Administrative Agent. To the extent the Swingline Bank has
made such amount available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make such amount available to Borrower in like
funds as received by the Administrative Agent.
(d)    With respect to any outstanding Swingline Loans, the Swingline Bank may
at any time (whether or not an Event of Default has occurred and is continuing)
in its sole and absolute discretion, and is hereby authorized and empowered by
Borrower to, cause a borrowing of Revolving Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Bank) and each other Bank (on
behalf of, and with a copy to, Borrower), not later than 11:00 a.m., Charlotte
time, on the proposed date of such Revolving Loan, a notice (which shall be
deemed to be a Notice of Borrowing given by Borrower) requesting the Banks to
make Revolving Loans (which shall be made initially as Base Rate Loans) on such
date in an aggregate amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given that
the Swingline Bank requests to be repaid. Not later than 2:00 p.m., Charlotte
time, on the requested date of such Revolving Loans, each Bank (other than the
Swingline Bank) will make available its Pro Rata Share of such Revolving Loan,
in Dollars and in funds immediately available to the Administrative Agent. To
the extent the Banks have made such amounts available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make the aggregate
of such amounts available to the Swingline Bank in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans. Notwithstanding any provision of this Agreement to the
contrary, on the date of such Loan, the Refunded Swingline Loans (including the
Swingline Bank’s Pro Rata Share thereof, in its capacity as a Bank) shall be
deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Bank), and such Refunded Swingline Loans deemed to be so repaid shall no longer
be outstanding as Swingline

29    

--------------------------------------------------------------------------------




Loans but shall be outstanding as Revolving Loans. If any portion of any such
amount repaid (or deemed to be repaid) to the Swingline Bank shall be recovered
by or on behalf of Borrower from the Swingline Bank in any bankruptcy,
insolvency or similar proceeding or otherwise, the loss of the amount so
recovered shall be shared ratably among all the Banks based on each Bank’s Pro
Rata Share.
(e)    If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to Borrower, Revolving Loans are not made pursuant to Section 2.02(d) in
an amount sufficient to repay any amounts owed to the Swingline Bank in respect
of any outstanding Swingline Loans, or if the Swingline Bank is otherwise
precluded for any reason from giving a notice on behalf of Borrower as provided
for hereinabove, the Swingline Bank shall be deemed to have sold without
recourse, representation or warranty, and each Bank shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its Pro Rata Share at such time of the
unpaid amount thereof together with accrued interest thereon. Upon one (1)
Business Day’s prior notice from the Swingline Bank, each Bank (other than the
Swingline Bank) will make available its Pro Rata Share of such Revolving Loan,
in Dollars and in funds immediately available in Charlotte, North Carolina to
the Administrative Agent. To the extent the Banks have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Bank in like funds as received by the Administrative Agent. In the
event any such Bank fails to make available to the Administrative Agent the
amount of such Bank’s participation as provided in this Section 2.02(e), the
Swingline Bank shall be entitled to recover such amount on demand from such
Bank, together with interest thereon for each day from the date such amount is
required to be made available for the account of the Swingline Bank until the
date such amount is made available to the Swingline Bank at the Fed Funds Rate
for the first three (3) Business Days and thereafter at the Adjusted Base Rate
applicable to Revolving Loans. Promptly following its receipt of any payment by
or on behalf of Borrower in respect of a Swingline Loan, the Swingline Bank will
pay to each Bank that has acquired a participation therein such Bank’s Pro Rata
Share of such payment.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Bank (other than the Swingline Bank) to make Revolving Loans
for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.02(d) and each such Bank’s obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.02(e) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Bank may have against the Swingline Bank, the
Administrative Agent, Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of any Default or Event of Default, (iii) the
failure of the amount of such borrowing of Revolving Loans to meet the minimum
borrowing amount specified in Section 2.01(a), or (iv) the failure of any
conditions set forth in Section 4.02 or elsewhere herein to be satisfied.
(g)    The obligations of the Banks hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Bank of its corresponding obligation, if

30    

--------------------------------------------------------------------------------




any, hereunder to do so on such date, but no Bank shall be responsible for the
failure of any other Bank to so make its Loan, purchase its participation or to
make any such payment required hereunder.
(h)    Each Bank may, at its option, make and maintain any Loan at, to or for
the account of any of its Lending Offices, provided that any exercise of such
option shall not affect the obligation of Borrower to repay such Loan to or for
the account of such Bank in accordance with the terms of this Agreement.
(i)    Borrower hereby irrevocably authorizes the Administrative Agent to rely
on telephonic, telegraphic, telecopy, telex or written instructions of any
person identifying himself or herself as one of the individuals listed on
Schedule 2.02 attached hereto (or any other individual from time to time
authorized to act on behalf of Borrower pursuant to a resolution adopted by the
Board of Directors of Borrower and certified by the Secretary of Borrower and
delivered to the Administrative Agent) (the “Authorized Individuals”) with
respect to any request to make a Loan or a repayment hereunder, and on any
signature which the Administrative Agent believes to be genuine, and Borrower
shall be bound thereby in the same manner as if such individual were actually
authorized or such signature were genuine; provided that the Administrative
Agent shall not be obligated under any circumstances to forward amounts to any
account not listed on an Account Designation Letter. Borrower may at any time
deliver to the Administrative Agent an Account Designation Letter listing any
additional accounts or deleting any accounts listed in a previous Account
Designation Letter. Borrower also hereby agrees to defend and indemnify the
Administrative Agent and each Bank and hold the Administrative Agent and each
Bank harmless from and against any and all claims, demands, damages,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) relating to or arising out of or in
connection with the acceptance of instructions for making Loans or repayments
under this Agreement; provided that the Administrative Agent and each Bank will
not have any right to indemnification for any of the foregoing to the extent
resulting from the Administrative Agent’s or such Bank’s own fraud, gross
negligence or willful misconduct or a breach in bad faith by the Administrative
Agent or such Bank of its obligations hereunder, in each case, as determined by
a final non-appealable judgment of a court of competent jurisdiction.
2.03    Notes.
(a)    If requested by any Bank, the Revolving Loans of such Bank to Borrower
shall be evidenced by a Revolving Credit Note of Borrower payable to the order
of such Bank in a principal amount equal to the amount of such Bank’s Revolving
Credit Commitment, each of which Revolving Credit Notes shall be in
substantially the form of Exhibit A-1 attached hereto and incorporated herein by
reference (with appropriate insertions) (collectively, as the same may from time
to time be amended, modified, extended, renewed, restated or replaced
(including, without limitation, any Revolving Credit Note issued in full or
partial replacement of an existing Revolving Credit Note as a result of an
assignment by a Bank), the “Revolving Credit Notes”).
(b)    If requested by the Swingline Bank, the Swingline Loans shall be
evidenced by a Swingline Note of Borrower payable to the order of the Swingline
Bank in a principal amount equal to the Swingline Commitment, which Swingline
Note shall be in substantially the form of Exhibit A-2 attached hereto and
incorporated herein by reference (the “Swingline Note”).

31    

--------------------------------------------------------------------------------




(c)    Each Bank shall record in its books and records the date, amount, Type
and Interest Period (if any) of each Loan made by it to Borrower and the date
and amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Loan made by a Bank to Borrower under this Agreement shall be absolute and
unconditional, notwithstanding any failure of such Bank to make any such
recordation or any mistake by such Bank in connection with any such recordation.
The books and records of each Bank showing the account between such Bank and
Borrower shall be conclusive evidence of the items set forth therein in the
absence of manifest error.
(d)    The Administrative Agent shall maintain the Register pursuant to Section
9.09(h), and a subaccount for each Bank, in which Register and subaccounts
(taken together) shall be recorded (i) date, amount, Type and Interest Period
(if any) of each such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Bank hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from Borrower in respect of each such Loan and
each Bank’s share thereof.
(e)    The entries made in the books, records and Register and subaccounts
maintained pursuant to Section 2.03(c) (and, if consistent with the entries of
the Administrative Agent, Section 2.03(d)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Bank or the Administrative Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of Borrower to repay (with applicable interest) the Loans
made to Borrower by such Bank in accordance with the terms of this Agreement.
2.04    Duration of Interest Periods and Selection of Interest Rates.
(a)    The duration of the initial Interest Period for each LIBOR Loan shall be
as specified in the applicable Notice of Borrowing; provided, all LIBOR Loans
comprising a single borrowing must at all times have the same Interest Period.
More than one borrowing may be made on the same Business Day. Borrower may elect
to continue each such LIBOR Loan by selecting the duration of each subsequent
Interest Period applicable to such LIBOR Loan and the interest rate to be
applicable during such subsequent Interest Period (and Borrower shall have the
option (i) in the case of any Base Rate Loan, to elect that such Base Rate Loan
be converted into a LIBOR Loan and the Interest Period to be applicable thereto,
and (ii) in the case of any LIBOR Loan, to elect that such LIBOR Loan be
converted into a Base Rate Loan), in each case by giving written notice of such
election to the Administrative Agent (each a “Notice of Election”) substantially
the form of Exhibit B-3 by 11:00 a.m. Charlotte time on the Business Day of the
end of the immediately preceding Interest Period applicable thereto, in the case
of the election of the Adjusted Base Rate, and by 11:00 a.m. Charlotte time at
least three (3) Business Days before the end of the immediately preceding
Interest Period applicable thereto, in the case of the election of the LIBOR
Rate; provided, however, that notwithstanding the foregoing, in addition to and
without limiting the rights and remedies of the Administrative Agent and the
Banks under Section 7 hereof, (A) any such election that LIBOR Loans be
converted into Base Rate Loans shall involve an aggregate principal amount of
not less than $500,000; any such election that Base Rate Loans be converted
into, or any continuation of,

32    

--------------------------------------------------------------------------------




LIBOR Loans shall involve an aggregate principal amount of not less than
$2,500,000; and no partial conversion of LIBOR Loans made pursuant to a single
borrowing shall reduce the outstanding principal amount of such LIBOR Loans to
less than $2,500,000, (B) except as otherwise provided in Section 2.12, LIBOR
Loans may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, Borrower will pay, upon such conversion, all amounts
required under Section 2.10 to be paid as a consequence thereof), (C) no such
conversion or continuation shall be permitted with regard to any Base Rate Loans
that are Swingline Loans, and (D) so long as any Default or Event of Default
under this Agreement has occurred and is continuing, Borrower shall not be
permitted to continue any LIBOR Loan as a LIBOR Loan or to convert any Base Rate
Loan into a LIBOR Loan.
(b)    Each Notice of Election shall specify (i) the date of such election
(which shall be a Business Day), (ii) in the case of an election that a Base
Rate Loan be converted into a LIBOR Loan, or a continuation of, LIBOR Loans, the
Interest Period to be applicable thereto, and (iii) the aggregate amount and
Type of the Loans being converted or continued. Upon receipt of a Notice of
Election by Borrower to the Administrative Agent under this Section 2.04, the
Administrative Agent shall notify each Bank by 12:00 p.m. Charlotte time on the
date of receipt of such notice (which must be a Business Day) of the contents
thereof. If the Administrative Agent does not receive a Notice of Election for a
Loan pursuant to this Section 2.04(b) as specified herein, with respect to any
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted into
Base Rate Loans upon the expiration of the current Interest Period applicable
thereto (unless repaid pursuant to the terms hereof). In the event Borrower
shall have failed to select in a Notice of Election the duration of the Interest
Period to be applicable to any conversion into, or continuation of, LIBOR Loans,
then Borrower shall be deemed to have selected an Interest Period with a
duration of one month.
(c)    Borrower may not have outstanding and the Banks shall not be obligated to
make more than eight (8) LIBOR Loans at any one time.
2.05    Interest Rates.
(a)    So long as no Event of Default under this Agreement has occurred and is
continuing, each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Base Rate Loan is made until it
becomes due, at a rate per annum equal to the Adjusted Base Rate. Interest shall
be payable quarterly in arrears on the first Business Day of each calendar
quarter commencing on the first such date after such Base Rate Loan is made, and
at the maturity of the Loans (whether by reason of acceleration or otherwise);
provided, that in the event the Loans are repaid or prepaid in full and the
Revolving Credit Commitments have been terminated, then accrued interest in
respect of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof. So long as any Event of Default under this
Agreement has occurred and is continuing, each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Base Rate Loan is made until it becomes due, at a rate per annum equal to
two percent (2%) over and above the Adjusted Base Rate and such default interest
shall be payable on demand. From and after the maturity of the Loans, whether by
reason

33    

--------------------------------------------------------------------------------




of acceleration or otherwise, each Base Rate Loan shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to two percent (2%)
over and above the Adjusted Base Rate.
(b)    So long as no Event of Default under this Agreement has occurred and is
continuing, each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Adjusted LIBOR Rate. Interest shall be payable for each Interest
Period on the last day thereof, unless the duration of such Interest Period
exceeds three (3) months, in which case such interest shall be payable at the
end of the first three (3) months of such Interest Period and on the last day of
such Interest Period, and at the maturity of the Loans (whether by reason of
acceleration or otherwise); provided, that in the event all LIBOR Loans made
pursuant to a single borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof. So long as any Event of Default
under this Agreement has occurred and is continuing, each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to two percent (2%) over and above
the Adjusted LIBOR Rate and such default interest shall be payable on demand.
From and after the maturity of the Loans, whether by reason of acceleration or
otherwise, each LIBOR Loan shall bear interest, payable on demand, for each day
until paid, at a rate per annum equal to two percent (2%) over and above the
Adjusted LIBOR Rate.
(c)    So long as no Event of Default under this Agreement has occurred and is
continuing, each Swingline Loan shall bear interest as set forth in 2.01(c). So
long as any Event of Default under this Agreement has occurred and is
continuing, each Swingline Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Swingline Loan is made until it
becomes due, at a rate per annum equal to two percent (2%) over and above the
Adjusted Base Rate and such default interest shall be payable on demand.
Notwithstanding the provisions of Section 2.05(a), interest on Swingline Loans
shall be payable at the earlier of (i) the maturity of the Swingline Loan, (ii)
the Swingline Maturity Date, (iii) on the first Business Day of each calendar
quarter commencing on the first such date after such Swingline Loan is made, and
(iv) at the maturity of the Loans (whether by reason of acceleration or
otherwise); provided, that in the event the Loans are repaid or prepaid in full
and the Swingline Commitment has been terminated, then accrued interest in
respect of all Swingline Loans shall be payable together with such repayment or
prepayment on the date thereof. From and after the maturity of the Loans,
whether by reason of acceleration or otherwise, each Swingline Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to two percent (2%) over and above the Adjusted Base Rate.
(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and its determination thereof shall be conclusive in the
absence of manifest error.
(e)    So long as any Event of Default under this Agreement has occurred and is
continuing, all other overdue Borrower’s Obligations (other than the Borrower’s
Obligations specified in subsections (a), (b) and (c) above) shall bear interest
at a rate per annum equal to two percent (2%) over and above the Adjusted Base
Rate and such default interest shall be payable on demand.

34    

--------------------------------------------------------------------------------




(f)    Nothing contained in this Agreement or in any other Transaction Document
shall be deemed to establish or require the payment of interest to any Bank at a
rate in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount. In the
event of any such reduction affecting any Bank, if from time to time thereafter
the amount of interest payable for the account of such Bank on any interest
payment date would be less than the maximum amount permitted by applicable law
to be charged by such Bank, then the amount of interest payable for its account
on such subsequent interest payment date shall be automatically increased to
such maximum permissible amount, provided that at no time shall the aggregate
amount by which interest paid for the account of any Bank has been increased
pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.
(g)    The Administrative Agent shall promptly notify Borrower and the Banks
upon determining the interest rate for each borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of Election, and upon each
change in the Prime Rate; provided, however, that the failure of the
Administrative Agent to provide Borrower or the Banks with any such notice shall
neither affect any obligations of Borrower or the Banks hereunder nor result in
any liability on the part of the Administrative Agent to Borrower or any Bank.
Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.
2.06    Computation of Interest. Interest on Base Rate Loans when the Base Rate
is determined by the Prime Rate shall be computed on the basis of a year of
365/366 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).All other computations of fees and interest
provided hereunder (including computations of the Reserve Requirement) shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
2.07    Fees.
(a)    From and including the Closing Date, Borrower shall pay to the
Administrative Agent for the account of each Bank a commitment fee on such
Bank’s Pro Rata Share of the average daily Unutilized Revolving Credit
Commitment (disregarding any Swingline Loans) at the Applicable Rate in effect
for such fee from time to time payable quarterly in arrears on the first
Business Day of each calendar quarter during the Revolving Credit Period,
beginning with the first such day to occur after the Closing Date; provided,
however, that no commitment fee shall accrue on the Unutilized Revolving Credit
Commitment of a Defaulting Bank during any period that such Bank shall be a
Defaulting Bank.
(b)    To the Administrative Agent, for the account of each Bank, a letter of
credit fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit outstanding during such quarter, at a per annum rate equal to
the Applicable Rate in effect from time to time during such quarter for
Revolving Loans that are maintained as LIBOR Loans, on such Bank’s Pro Rata
Share of the daily average aggregate Stated Amount of such Letters of Credit,
payable in arrears (i) on

35    

--------------------------------------------------------------------------------




the first Business Day of each calendar quarter during the Revolving Credit
Period, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the last day of the Revolving Credit Period and the date of
termination of the last outstanding Letter of Credit; provided, however, that
any Letter of Credit Fees otherwise payable for the account of a Defaulting Bank
with respect to any Letter of Credit as to which such Defaulting Bank has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
3.01(a) shall be payable, to the maximum extent permitted by applicable Law, to
the other Banks in accordance with the upward adjustments in their respective
Pro Rata Shares of such Letter of Credit pursuant to Section 2.21(a)(iv), with
the balance of such fee, if any, payable to the Issuing Bank for its own
account;
(c)    To each Issuing Bank, for its own account, a facing fee for each calendar
quarter (or portion thereof) in respect of all Letters of Credit issued by it
outstanding during such quarter on the daily average aggregate Stated Amount of
such Letters of Credit, at the per annum rate set forth in the applicable Fee
Letter, payable in arrears (i) on the first Business Day of each calendar
quarter during the Revolving Credit Period, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the last day of the
Revolving Credit Period and the date of termination of the last outstanding
Letter of Credit;
(d)    To each Issuing Bank, for its own account, such commissions, transfer
fees and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit issued by it as are customarily charged
from time to time by such Issuing Bank for the performance of such services in
connection with similar letters of credit, or as may be otherwise agreed to by
such Issuing Bank, but without duplication of amounts payable under Section
2.07(c); and
(e)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the applicable Fee Letter. The Borrower shall pay to the Banks such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
2.08    Prepayments.
(a)    Borrower may, upon notice to the Administrative Agent, given not later
than 11:00 a.m. Charlotte time on the date of such prepayment, specifying that
it is paying the Base Rate Loans, pay without penalty or premium the Base Rate
Loans in whole at any time or in part in amounts aggregating $500,000 ($100,000
in the case of Swingline Loans) from time to time, by paying the principal
amount to be paid. Each such optional payment shall be applied to pay the Base
Rate Loans of the several Banks in proportion to their respective Pro Rata
Shares.
(b)    Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, given not later than 11:00 a.m., Charlotte time,
specifying that it is paying the LIBOR Loans, pay the LIBOR Loans to which a
given Interest Period applies, in whole, or in part in amounts aggregating
$2,500,000, by paying the principal amount to be paid together with all accrued
and unpaid interest thereon to and including the date of payment and any funding
losses and other amounts payable under Section 2.10; provided, however, that in
no event may Borrower make a partial payment of LIBOR Loans which results in the
total outstanding LIBOR Loans with respect

36    

--------------------------------------------------------------------------------




to which a given Interest Period applies being less than $2,500,000. Each such
optional payment shall be applied to pay the LIBOR Loans of the several Banks in
proportion to their respective Pro Rata Shares.
(c)    Each notice of prepayment under this Section 2.08 shall specify the
proposed date of such prepayment and the aggregate principal amount and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the applicable
Interest Period), and shall be irrevocable and shall bind Borrower to make such
prepayment on the terms specified therein. Upon receipt of a notice of payment
pursuant to this Section, the Administrative Agent shall promptly notify each
Bank of the contents thereof and of such Bank’s Pro Rata Share of such payment
and such notice shall not thereafter be revocable by Borrower; provided that if
such notice has also been furnished to the Banks, the Administrative Agent shall
have no obligation to notify the Banks with respect thereto. Loans prepaid
pursuant to this Section 2.08 may be reborrowed, subject to the terms and
conditions of this Agreement.
2.09    General Provisions as to Payments.
(a)    Borrower shall make each payment of principal of, and interest on, the
Loans and of fees and all other amounts payable by Borrower under this
Agreement, not later than 1:00 p.m. Charlotte time on the date when due and
payable, without condition or deduction for any counterclaim, defense,
recoupment or setoff, in Dollars in funds immediately available in Charlotte,
North Carolina to the Administrative Agent at its address specified in Schedule
9.04. All payments received by the Administrative Agent after 1:00 p.m.
Charlotte time shall be deemed to have been received by the Administrative Agent
on the next succeeding Business Day. The Administrative Agent will distribute to
each Bank in immediately available funds its Pro Rata Share of each such payment
received by the Administrative Agent for the account of the Banks by 3:00 p.m.
Charlotte time on the day of receipt of such payment by the Administrative Agent
if such payment is received by the Administrative Agent from Borrower by 1:00
p.m. Charlotte time on such day or by 1:00 p.m. Charlotte time on the next
succeeding Business Day if such payment is received by the Administrative Agent
from Borrower after 1:00 p.m. Charlotte time on such day. Any such payment owed
by the Administrative Agent to any Bank which is not paid within the applicable
time period shall bear interest until paid (payable by the Administrative Agent)
at the Fed Funds Rate. Whenever any payment of principal of, or interest on, the
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon, at the then applicable rate, shall be payable for such
extended time.
(b)    Notwithstanding the foregoing or any contrary provision hereof, if any
Bank shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, any Issuing Bank or the Swingline Bank, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Bank to satisfy
such Bank’s obligations to the Administrative Agent, any Issuing Bank or the
Swingline Bank, as the case may be, until all such unsatisfied obligations are
fully paid. The Administrative Agent will distribute to such Issuing Bank and
Swingline Bank like amounts relating to payments made to the Administrative
Agent for the account of such Issuing Bank or Swingline Bank, as the case may
be,

37    

--------------------------------------------------------------------------------




in the same manner, and subject to the same terms and conditions, as set forth
hereinabove with respect to distributions of amounts to the Banks.
(c)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Banks or the Issuing Banks hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks or the Issuing Banks, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Banks or the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Fed Funds Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    Notwithstanding any other provision of this Agreement or any other
Transaction Document to the contrary, all amounts collected or received by the
Administrative Agent or any Bank after acceleration of the Loans pursuant to
Section 7 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Sections 7.07 or 7.08) of the Administrative Agent in
connection with enforcing the rights of the Banks under the Transaction
Documents;
(ii)    second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Transaction Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of an Event of Default under Sections 7.07 or 7.08) of each of
the Banks in connection with enforcing its rights under the Transaction
Documents or otherwise with respect to Borrower’s Obligations owing to such
Bank;
(iv)    fourth, to the payment of all of Borrower’s Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of an Event
of Default under Sections 7.07 or 7.08 irrespective of whether a claim for such
fees incurred and interest accruing is allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of Borrower’s
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure);

38    

--------------------------------------------------------------------------------




(vi)    sixth, to the payment of all other Borrower’s Obligations and other
obligations that shall have become due and payable under the Transaction
Documents or otherwise and not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (B) all amounts shall be apportioned ratably among the
Banks in proportion to the amounts of such principal, interest, fees or other
Borrower’s Obligations owed to them respectively pursuant to clauses (iii)
through (vi) above, and (C) to the extent that any amounts available for
distribution pursuant to clause (iv) above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent to cash collateralize Letter of Credit Exposure
pursuant to Section 3.08.
2.10    Funding Losses. Notwithstanding any provision contained in this
Agreement to the contrary, (a) if for any reasons there occurs any payment of
principal or conversion with respect to any LIBOR Loan (pursuant to Sections 2
or 7 or otherwise) on any day other than the last day of the Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.19 or any acceleration of the Loans under Section 7), (b) if
Borrower fails to borrow or pay any LIBOR Loan after notice has been given by
Borrower to the Administrative Agent in accordance with Section 2.02, 2.04, 2.08
or otherwise, (c) if Borrower fails to make any prepayment of any LIBOR Loan on
the date specified in a notice of prepayment given by Borrower, (d) if there is
any other failure by Borrower to make any payments with respect to LIBOR Loans
when due hereunder or (e) any assignment of a LIBOR Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.19, Borrower shall reimburse each Bank on demand
for any resulting losses and expenses incurred by it, including, without
limitation, any losses incurred in obtaining, liquidating or employing deposits
from third parties but excluding any loss of margin for the period after any
such payment; provided that (i) with respect to losses resulting from the
circumstances described in clause (a), Borrower shall not reimburse any Bank if
such losses are the result of a default by such Bank and (ii) such Bank shall
have delivered to Borrower a certificate setting forth in reasonable detail the
calculation of the amount of such losses and expenses, which calculation shall
be conclusive in the absence of manifest error.
2.11    Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to any Interest Period: (a) the Administrative Agent shall have
determined that adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate for such Interest Period or (b) the Administrative Agent
shall have received written notice from the Required Banks of their
determination that the LIBOR Rate as determined pursuant to the definition
thereof will not adequately and fairly reflect the cost to such Banks of
maintaining or funding the LIBOR Loans for such Interest Period, the
Administrative Agent will forthwith so notify the Banks and Borrower which
notice shall set forth in detail the basis for such notice, whereupon until the
Administrative Agent or the Required Banks, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
and the Administrative Agent shall have notified Borrower and the Banks (and the
Required Banks, if making such determination, shall have so

39    

--------------------------------------------------------------------------------




notified the Administrative Agent) (i) the LIBOR Rate shall not be available to
Borrower as an interest rate option on any Loans, (ii) all of the then
outstanding LIBOR Loans shall automatically convert to Base Rate Loans on the
last day of the then current Interest Period applicable to each such LIBOR Loan
and (iii) any Notice of Borrowing or Notice of Election given at any time
thereafter with respect to LIBOR Loans shall be deemed to be a request for Base
Rate Loans. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion.
2.12    Illegality. If, after the Closing Date, any Bank shall have determined
that a Regulatory Change shall make it unlawful or impossible for such Bank to
make, maintain or fund its LIBOR Loans to Borrower, such Bank shall forthwith
give notice thereof to the Administrative Agent and Borrower. Upon such notice
(a) Borrower shall convert all of its then outstanding LIBOR Loans from such
Bank on either (i) the last day of the then current Interest Period applicable
to such LIBOR Loan if such Bank may lawfully continue to maintain and fund such
LIBOR Loan to such day or (ii) immediately if such Bank may not lawfully
continue to fund and maintain such LIBOR Loan to such day, to a Base Rate Loan
in an equal principal amount (interest accrued on each such LIBOR Loan prior to
any such conversion shall be due and payable on the date of such conversion
together with any funding losses and other amounts due under Section 2.10.), (b)
the obligation of such Bank to make, to convert Base Rate Loans into, or to
continue LIBOR Loans shall be suspended (including pursuant to any borrowing for
which the Administrative Agent has received a Notice of Borrowing or Notice of
Election but for which the date of such borrowing has not arrived), and (c) any
Notice of Borrowing or Notice of Election given at any time thereafter with
respect to LIBOR Loans shall, as to such Bank, be deemed to be a request for a
Base Rate Loan, in each case until such Bank shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified Borrower.
2.13    Increased Cost.
(a)    If any Regulatory Change: (i) shall subject any Bank to any tax, duty or
other charge with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loans made by it or shall
change the basis of taxation of payments to any Bank or any Issuing Bank in
respect thereof (of the principal of or interest on its LIBOR Loans or any other
amounts due under this Agreement in respect of its LIBOR Loans or its obligation
to make LIBOR Loans (except for Indemnified Taxes or Other Taxes covered by
Section 2.20 and the imposition of, or any change in the rate of, any Excluded
Tax payable by or with respect to amounts payable to such Bank or such Issuing
Bank); or (ii) shall impose, modify or deem applicable any reserve, special
deposit, capital, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
committed to be extended or participated in by, any Bank (except the Reserve
Requirement reflected in the LIBOR Rate) or any Issuing Bank or (iii) shall,
with respect to any Bank, any Issuing Bank or the London interbank market
impose, modify or deem applicable any other condition affecting this Agreement
or such Bank’s LIBOR Loans or any Letter of Credit or participation therein; and
the result of any of the foregoing is to increase the cost to (or in the case of
Regulation D, to impose a cost on or increase the cost to) such Bank of making
or maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Bank or such Issuing Bank of
participating in, issuing or

40    

--------------------------------------------------------------------------------




maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Bank under this Agreement, then upon notice
by such Bank or such Issuing Bank to the Administrative Agent and Borrower,
which notice shall set forth such Bank’s supporting calculations and the details
of the Requirements of Law, Borrower shall pay such Bank or such Issuing Bank,
as the case may be, as additional interest, such additional amount or amounts as
will compensate such Bank or such Issuing Bank for such increased cost or
reduction. The determination by any Bank under this Section of the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount or amounts, the Banks may use any
reasonable averaging and attribution methods.
2.14    Base Rate Loans Substituted for Affected LIBOR Loans. If notice has been
given by a Bank pursuant to Sections 2.11 or 2.12 or by Borrower pursuant to
Section 2.13 requiring LIBOR Loans of any Bank to be repaid, then, unless and
until such Bank notifies the Administrative Agent and Borrower that the
circumstances giving rise to such repayment no longer apply, all Loans which
would otherwise be made by such Bank to Borrower as LIBOR Loans shall be made
instead as Base Rate Loans. Such Bank shall promptly notify the Administrative
Agent and Borrower if and when the circumstances giving rise to such repayment
no longer apply.
2.15    Capital Adequacy. If, after the date of this Agreement, any Bank or any
Issuing Bank shall have determined in good faith that a Regulatory Change
affecting such Bank or such Issuing Bank or any Lending Office of such Bank or
such Bank’s or such Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Bank’s or such Issuing Bank’s capital or on the capital of such
Bank’s or such Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Bank or the Loans made by,
or participations in Letters of Credit held by, such Bank, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Bank or
such Issuing Bank or such Bank’s or such Issuing Bank’s holding company could
have achieved but for such Regulatory Change (taking into consideration such
Bank’s or such Issuing Bank’s policies and the policies of such Bank’s or such
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Bank or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Bank or such Issuing
Bank or such Bank’s or such Issuing Bank’s holding company for any such
reduction suffered. All determinations made in good faith by such Bank or such
Issuing Bank of the additional amount or amounts required to compensate such
Bank or such Issuing Bank in respect of the foregoing shall be conclusive in the
absence of manifest error. In determining such amount or amounts, such Bank or
such Issuing Bank may use any reasonable averaging and attribution methods.
2.16    Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to the Banks of amounts sufficient to protect the yield to the
Banks with respect to the Loans, including, without limitation, Sections 2.10,
2.13 and 2.15 hereof, shall survive the payment of the Loans, termination of the
Revolving Credit Commitments, Letters of Credit and the other Borrower’s
Obligations and the expiration or termination of this Agreement. Notwithstanding
the foregoing, if any Bank fails to notify Borrower of any funding loss or
increased costs or reduction incurred which would entitle such Bank to
compensation pursuant to Sections 2.10, 2.13 and/or 2.15 hereof within

41    

--------------------------------------------------------------------------------




ninety (90) days after such Bank obtains knowledge of such funding loss or
increased costs or reduction, then such Bank shall not be entitled to any
compensation from Borrower for such funding loss or increased costs or
reduction.
2.17    Discretion of Banks as to Manner of Funding. Notwithstanding any
provision contained in this Agreement to the contrary, each Bank shall be
entitled to fund and maintain its funding of all or any part of its LIBOR Loans
in any manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of each Bank’s funding losses and expenses under Section 2.10)
shall be made as if such Bank had actually funded and maintained each LIBOR Loan
through the purchase of deposits having a maturity corresponding to the maturity
of the applicable Interest Period relating to the applicable LIBOR Loan and
bearing an interest rate equal to the applicable LIBOR Base Rate.
2.18    Obligations of Banks are Several; Sharing of Payments.
(a)    The obligations of the Banks hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Revolving Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Bank of its corresponding obligation to do so on such date, and no
Bank shall be responsible for the failure of any other Bank to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 9.03(c).
(b)    The Banks agree among themselves that, in the event that any Bank shall
directly or indirectly obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, banker’s lien or counterclaim,
through the realization, collection, sale or liquidation of any collateral or
otherwise) on account of or in respect of any of the Loans or any of the other
Borrower’s Obligations in excess of its Pro Rata Share of all such payments,
such Bank shall (a) notify the Administrative Agent of such fact and (b)
purchase (for cash at face value) from the other Banks participations in the
Loans or other Borrower’s Obligations owed to such other Banks in such amounts,
and make such other adjustments from time to time, as shall be equitable to the
end that the Banks share such payment ratably in accordance with their
respective Pro Rata Shares of the outstanding Loans and other Borrower’s
Obligations. The Banks further agree among themselves that (i) if any such
excess payment to a Bank shall be rescinded or must otherwise be restored, the
other Banks which shall have shared the benefit of such payment shall, by
repurchase of participation theretofore sold, or otherwise, return its share of
that benefit to the Bank whose payment shall have been rescinded or otherwise
restored, without interest and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Bank for participations in Reimbursement Obligations or Swingline Loans to
any Assignee or Participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). Borrower agrees that
any Banks so purchasing a participation in the Loans or other Borrower’s
Obligations to the other Banks may exercise all rights of set-off, banker’s lien
and/or counterclaim as fully as if such Banks were a holder of such Loan or
other Borrower’s Obligations in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Bank receives

42    

--------------------------------------------------------------------------------




a secured claim in lieu of a set-off to which this Section 2.18 would apply,
such Banks shall, to the extent practicable, exercise their rights in respect of
such secured claim in a manner consistent with the rights of the Banks entitled
under this Section 2.18 to share in the benefits of any recovery of such secured
claim.
2.19    Substitution of Bank. If (i) the obligation of any Bank to make LIBOR
Loans has been suspended pursuant to Section 2.12, (ii) any Bank has demanded
compensation under Sections 2.13 and/or 2.15 or payments from Borrower under
Section 2.20 or (iii) any Bank becomes a Defaulting Bank (in each case, an
“Affected Bank”), Borrower shall have the right, with the assistance of the
Administrative Agent, to, without recourse (and in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.09), seek
a mutually satisfactory substitute bank or banks (which may be one or more of
the Banks) (each a “Purchasing Bank”) to purchase the Revolving Credit Note and
assume the Revolving Credit Commitment of such Affected Bank. The Affected Bank
shall be obligated to sell its Revolving Credit Note and assign its Revolving
Credit Commitment and participation in Letters of Credit to such Purchasing Bank
or Purchasing Banks within fifteen (15) days after receiving notice from
Borrower requiring it to do so, at an aggregate price equal to the outstanding
principal amount of such Revolving Credit Note and any funded participations in
Letters of Credit not refinanced through the borrowing of Revolving Loans, plus
unpaid interest accrued thereon up to but excluding the date of sale plus the
amount of any compensation that would be due to the Affected Bank under Section
2.10 if Borrower had prepaid the outstanding LIBOR Loans of the Affected Bank on
the date of such sale. In connection with any such sale, and as conditions
thereof, (A) Borrower shall pay to the Affected Bank the sum of (y) all fees
accrued for its account under this Agreement to but excluding the date of such
sale, and (z) any additional compensation accrued for its account under Sections
2.13 and/or 2.15 to but excluding the date of such sale, (B) in the case of such
assignment resulting from a request for compensation under Sections 2.13 and/or
2.15 or payment required to be made under Section 2.20, such assignment will
result in a reduction of such compensation or payments thereafter and (C) such
assignment does not conflict with applicable Requirements of Law. Upon such
sale, (1) the Purchasing Bank or Purchasing Banks shall assume the Affected
Bank’s Revolving Credit Commitment and participation in Letters of Credit and
the Affected Bank shall be released from its obligations under this Agreement to
a corresponding extent and (2) the Affected Bank, as assignor, such Purchasing
Bank, as assignee, Borrower and the Administrative Agent shall enter into an
Assignment and Assumption Agreement in accordance with Section 9.09(c),
whereupon such Purchasing Bank shall be a Bank party to this Agreement, shall be
deemed to be an Assignee under this Agreement and shall have all the rights and
obligations of a Bank with a Revolving Credit Commitment in an amount equal to
the Revolving Credit Commitment of the Affected Bank. In connection with any
assignment pursuant to this Section, Borrower shall pay to the Administrative
Agent the administrative fee of $3,500 for processing such assignment referred
to in Section 9.09(c). Upon the consummation of any sale pursuant to this
Section 2.19, the Affected Bank, the Administrative Agent and Borrower shall
make appropriate arrangements so that, if requested, each Purchasing Bank
receives a new Note.
2.20    Taxes.

43    

--------------------------------------------------------------------------------




(a)    Any and all payments by Borrower to or for the account of any Bank or the
Administrative Agent under any Transaction Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required by applicable law to deduct
any Indemnified Taxes (including any Other Taxes) from or in respect of any sum
payable under any Transaction Document to any Bank, any Issuing Bank or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20(a)) such Bank, such Issuing Bank
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deduction for Taxes been made, (ii)
Borrower shall make such deductions and (iii) Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    Without limiting the provisions of Section 2.20(a), Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Borrower agrees to indemnify each Bank, each Issuing Bank and the
Administrative Agent for the full amount of any Indemnified Taxes or Other
Taxes, respectively (including, without limitation, any Indemnified Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 2.20), paid by such Bank, such Issuing Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. This indemnification shall be made
within fifteen (15) days from the date such Bank, such Issuing Bank or the
Administrative Agent (as the case may be) makes demand therefor, accompanied by
a certificate of such Bank, such Issuing Bank or the Administrative Agent (as
the case may be) setting forth in reasonable detail its computation of the
amount or amounts to be paid to it hereunder.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall furnish to the
Administrative Agent (who shall forward the same to the applicable Bank), at its
address specified in Schedule 9.04, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments hereunder or under any other Transaction Document shall
deliver to Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Bank is subject to backup withholding or
information reporting requirements.

44    

--------------------------------------------------------------------------------




(f)    Without limiting the generality of the foregoing, in the event that
Borrower is a resident for tax purposes in the United States, any Foreign Bank
shall deliver to Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Bank is legally entitled to do so), whichever of the following is
applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,
(iv)    if a payment made to a Bank under any Transaction Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Withholding Agent (as defined below) (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller and (B) other documentation reasonably requested by the
Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine that such Bank has complied with such
applicable reporting requirements. “Withholding Agent” means Borrower or the
Administrative Agent, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made; provided, however, that such Bank shall inform the Borrower
at such time as any previously provided tax form pursuant to Section 2.20(e) or
(f) expires or becomes obsolete, other than as a result of a change in law.
(g)    If the Administrative Agent, any Issuing Bank or any Bank determines, in
its sole discretion acting in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section

45    

--------------------------------------------------------------------------------




with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Bank, such Issuing Bank or the Administrative
Agent, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of such Bank, such Issuing Bank, or the
Administrative Agent, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Bank or such Issuing Bank in the
event the Administrative Agent, such Bank or such Issuing Bank is required to
repay such refund to such Governmental Authority. This Section 2.20(g) shall not
be construed to require any Bank, any Issuing Bank, or the Administrative Agent
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other Person.
(h)    The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Loans and the other
Borrower’s Obligations.
2.21    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Bank becomes a Defaulting Bank, then, until such time as such Bank is no
longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Banks and in Section 9.07.
(ii)    Fees shall cease to accrue on such Defaulting Bank’s Pro Rata Share of
the average daily Unutilized Revolving Credit Commitment pursuant to Section
2.07(a).
(iii)    Any payment of principal, interest, fees (other than any fees described
in clause (ii) above) or other amounts received by the Administrative Agent for
the account of such Defaulting Bank (whether voluntary or mandatory, at
maturity, pursuant to Section 7 or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to any Issuing Bank or the Swingline Bank hereunder; third,
if so determined by the Administrative Agent or requested by any Issuing Bank or
the Swingline Bank, to be held as Cash Collateral for future funding obligations
of such Defaulting Bank in respect of any participation in any Letter of Credit
or Swingline Loan; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Bank to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Banks, the Issuing Banks or the Swingline Bank as a result of any

46    

--------------------------------------------------------------------------------




judgment of a court of competent jurisdiction obtained by any Bank, any Issuing
Bank or the Swingline Bank against that Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or any Letter of
Credit Exposure in respect of which such Defaulting Bank has not fully funded
its appropriate share, and (B) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and obligations in respect of Letters of Credit owed to, all non-Defaulting
Banks on a pro rata basis prior to being applied to the payment of any Loans of,
or obligations in respect of Letters of Credit owed to, such Defaulting Bank.
Any payments, prepayments or other amounts paid or payable to a Defaulting Bank
that are applied (or held) to pay amounts owed by a Defaulting Bank or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto.
(iv)    All or any part of such Defaulting Bank’s Letter of Credit Exposure and
its Swingline Exposure shall automatically (effective on the day such Bank
becomes a Defaulting Bank) be reallocated among the non-Defaulting Banks in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Bank’s Revolving Credit Commitment) but only to the extent that
(A) no Event of Default shall have occurred and be continuing (and, unless
Borrower shall have otherwise notified the Administrative Agent at the time,
Borrower shall be deemed to have represented and warranted that such condition
is satisfied at such time), and (B) such reallocation does not cause the
Revolving Credit Exposure of any non-Defaulting Bank to exceed such
non-Defaulting Bank’s Revolving Credit Commitment.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrower shall, without prejudice to any right or remedy
available to it hereunder or under law, within two (2) Business Days following
notice by the Administrative Agent, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Banks’ Fronting Exposure and (y) second, Cash
Collateralize any Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 3.08.
(b)    If Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Bank agree in writing in their sole discretion that a Defaulting Bank
should no longer be deemed to be a Defaulting Bank, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Bank will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Banks or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Banks in accordance with their respective Pro Rata Shares (without giving effect
to Section 2.21(a)(iii)), whereupon such Bank will cease to be a Defaulting
Bank; provided that no adjustments

47    

--------------------------------------------------------------------------------




will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Bank was a Defaulting Bank; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.
SECTION 3.    LETTERS OF CREDIT
3.01    Issuance. Subject to and upon the terms and conditions herein set forth,
each Issuing Bank agrees, at any time and from time to time on and after the
Closing Date and prior to the earlier of (i) the Letter of Credit Maturity Date
and (ii) the last day of the Revolving Credit Period, and upon request by
Borrower to it in accordance with the provisions of Section 3.02, to issue for
the account of Borrower one or more irrevocable standby letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
such Issuing Bank (together with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof,
collectively, the “Letters of Credit”). The Stated Amount of each Letter of
Credit shall not be less than $100,000 or such lesser amount as may be
acceptable to such Issuing Bank. Notwithstanding the foregoing:
(a)    No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Banks at such time, would exceed the aggregate Letter of Credit
Commitment, (ii) with respect to a Letter of Credit with the applicable Issuing
Bank, the Stated Amount when added to the aggregate Letter of Credit Exposure of
the Banks with respect to Letters of Credit issued by the applicable Issuing
Bank at such time, would exceed the Letter of Credit Commitment of such Issuing
Bank,(iii) the Stated Amount when added to the aggregate Revolving Credit
Exposure, would exceed the aggregate Revolving Credit Commitments at such time,
or (iv) any Bank is at that time a Defaulting Bank, unless such Issuing Bank’s
Fronting Exposure is 100% covered by the commitments of the non-Defaulting Banks
or the applicable Issuing Bank has entered into an arrangement, including the
delivery of Cash Collateral, satisfactory to such Issuing Bank (in its sole
discretion) with Borrower or such Bank to eliminate such Issuing Bank’s actual
Fronting Exposure(after giving effect to Section 2.20(a)(iii)) with respect to
the Defaulting Bank arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Exposure as to
which the Issuing Bank has actual Fronting Exposure, as it may elect in its sole
discretion;
(b)    No Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by Borrower, provide by its terms, and on terms acceptable to the
applicable Issuing Bank, for renewal for successive periods of one year or less
(but not beyond the Letter of Credit Maturity Date), unless and until such
Issuing Bank shall have delivered a notice of nonrenewal to the beneficiary of
such Letter of Credit; and
(c)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law applicable to such Issuing Bank or any request or

48    

--------------------------------------------------------------------------------




directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Bank as of the Closing Date
and that such Issuing Bank in good faith deems material to it, or (ii) such
Issuing Bank shall have actual knowledge, or shall have received notice from any
Bank, prior to the issuance of such Letter of Credit that one or more of the
conditions specified in Section 4.01 (if applicable) or Section 4.02 are not
then satisfied (or have not been waived in writing as required herein) or that
the issuance of such Letter of Credit would violate the provisions of Section
3.01(a).
3.02    Notices. Whenever Borrower desires the issuance of a Letter of Credit,
Borrower will give the applicable Issuing Bank written notice with a copy to the
Administrative Agent not later than 11:00 a.m., Charlotte time, three (3)
Business Days (or such shorter period as is acceptable to such Issuing Bank in
any given case) prior to the requested date of issuance thereof. Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
substantially in the form of Exhibit B-4 and shall specify (a) the requested
date of issuance, which shall be a Business Day, (b) the requested Stated Amount
and expiry date of the Letter of Credit, and (c) the name and address of the
requested beneficiary or beneficiaries of the Letter of Credit. Borrower will
also complete any application procedures and documents reasonably required by
such Issuing Bank in connection with the issuance of any Letter of Credit. Upon
its issuance of any Letter of Credit, such Issuing Bank will promptly notify the
Administrative Agent of such issuance, and the Administrative Agent will give
prompt notice thereof to each Bank. The renewal or extension of any outstanding
Letter of Credit shall, for purposes of this Section 3, be treated in all
respects as the issuance of a new Letter of Credit.
3.03    Participations. Immediately upon the issuance of any Letter of Credit,
the applicable Issuing Bank shall be deemed to have sold and transferred to each
Bank, and each Bank shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Bank, without recourse or warranty
(except for the absence of Liens thereon created, incurred or suffered to exist
by, through or under such Issuing Bank), an undivided interest and
participation, pro rata (based on such Bank’s Pro Rata Share), in such Letter of
Credit, each drawing made thereunder and the obligations of Borrower under this
Agreement with respect thereto and any Collateral or other security therefor or
guaranty pertaining thereto; provided, however, that the fee relating to Letters
of Credit described in Section 2.07(c) shall be payable directly to such Issuing
Bank as provided therein, and the other Banks shall have no right to receive any
portion thereof. In consideration and in furtherance of the foregoing, each Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Bank’s Pro Rata Share of each
Reimbursement Obligation not reimbursed by Borrower on the date due as provided
in Section 3.04 or through the borrowing of Revolving Loans as provided in
Section 3.05 (because the conditions set forth in Section 4.02 cannot be
satisfied, or for any other reason), or of any reimbursement payment required to
be refunded to Borrower for any reason. Upon any change in the Revolving Credit
Commitments of any of the Banks pursuant to Section 9.09, with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic

49    

--------------------------------------------------------------------------------




adjustment to the participations pursuant to this Section 3.03 to reflect the
new Pro Rata Shares of the assigning Bank and the Assignee. Each Bank’s
obligation to make payment to such Issuing Bank pursuant to this Section 3.03
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the termination of the Revolving Credit
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.
3.04    Reimbursement. Borrower hereby agrees to reimburse the applicable
Issuing Bank by making payment to the Administrative Agent, for the account of
such Issuing Bank, in immediately available funds, for any payment made by such
Issuing Bank under any Letter of Credit issued by it (each such amount so paid
until reimbursed, together with interest thereon payable as provided
hereinbelow, a “Reimbursement Obligation”) immediately upon, and in any event on
the same Business Day as, the making of such payment by such Issuing Bank
(provided that any such Reimbursement Obligation shall be deemed timely
satisfied (but nevertheless subject to the payment of interest thereon as
provided hereinbelow) if satisfied pursuant to a borrowing of Revolving Loans
made on the date of such payment by such Issuing Bank, as set forth more
completely in Section 3.05), together with interest on the amount so paid by
such Issuing Bank, to the extent not reimbursed prior to 2:00 p.m., Charlotte
time, on the date of such payment or disbursement, for the period from the date
of the respective payment to the date the Reimbursement Obligation created
thereby is satisfied, at the Adjusted Base Rate applicable to Revolving Loans as
in effect from time to time during such period, such interest also to be payable
on demand. Each Issuing Bank will provide the Administrative Agent and Borrower
with prompt notice of any payment or disbursement made or to be made under any
Letter of Credit issued by it, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect
Borrower’s obligations under this Section 3.04 or any other provision of this
Agreement. The Administrative Agent will promptly pay to such Issuing Bank any
such amounts received by it under this Section 3.04.
3.05    Payment by Revolving Loans. In the event that any Issuing Bank makes any
payment under any Letter of Credit and Borrower shall not have timely satisfied
in full its Reimbursement Obligation to such Issuing Bank pursuant to Section
3.04, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.08 shall be insufficient to satisfy
such Reimbursement Obligation in full, such Issuing Bank will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify each
Bank, of such failure. If the Administrative Agent gives such notice prior to
12:00 noon, Charlotte time, on any Business Day, each Bank will make available
to the Administrative Agent, for the account of such Issuing Bank, its Pro Rata
Share of the amount of such payment on such Business Day in immediately
available funds. If the Administrative Agent gives such notice after 12:00 noon,
Charlotte time, on any Business Day, each such Bank shall make its Pro Rata
Share of such amount available to the Administrative Agent on the next
succeeding Business Day. If and to the extent any Bank shall not have so made
its Pro Rata Share of the amount of such payment available to the Administrative
Agent, such Bank agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, forthwith on demand such amount, together with interest
thereon at the Fed Funds Rate for each day from such date until the date such
amount is paid to the Administrative Agent. The failure of any Bank to make
available to the Administrative Agent its Pro Rata Share of any payment under
any Letter of Credit shall not relieve any other Bank of its obligation
hereunder to make available

50    

--------------------------------------------------------------------------------




to the Administrative Agent its Pro Rata Share of any payment under any Letter
of Credit on the date required, as specified above, but no Bank shall be
responsible for the failure of any other Bank to make available to the
Administrative Agent such other Bank’s Pro Rata Share of any such payment. Each
such payment by a Bank under this Section 3.05 of its Pro Rata Share of an
amount paid by such Issuing Bank shall constitute a Revolving Loan by such Bank
(Borrower being deemed to have given a timely Notice of Borrowing therefor) and
shall be treated as such for all purposes of this Agreement; provided that for
purposes of determining the aggregate Unutilized Revolving Credit Commitments
immediately prior to giving effect to the application of the proceeds of such
Revolving Loans, the Reimbursement Obligation being satisfied thereby shall be
deemed not to be outstanding at such time. Each Bank’s obligation to make
Revolving Loans pursuant to this Section 3.05 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the failure of the amount of such borrowing of
Revolving Loans to meet the minimum borrowing amount specified in Section
2.01(a); provided, however, that each Bank’s obligation to make Revolving Loans
pursuant to this Section 3.05 is subject to the conditions set forth in Section
4.02 (other than delivery by Borrower of a Notice of Borrowing).
3.06    Payment to Banks. Whenever any Issuing Bank receives a payment in
respect of a Reimbursement Obligation as to which the Administrative Agent has
received, for the account of such Issuing Bank, any payments from the Banks
pursuant to Section 3.05, such Issuing Bank will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Bank that has paid its Pro Rata Share thereof, in immediately available funds,
an amount equal to such Bank’s Pro Rate Share of such Reimbursement Obligation.
3.07    Obligations Absolute. The Reimbursement Obligations of Borrower shall be
irrevocable, shall remain in effect until all Issuing Banks shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
(a)    Any lack of validity or enforceability of this Agreement, any of the
other Transaction Documents or any documents or instruments relating to any
Letter of Credit;
(b)    Any change in the time, manner or place of payment of, or in any other
term of, all or any of Borrower’s Obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to departure
from any Letter of Credit or any documents or instruments relating thereto, in
each case whether or not Borrower has notice or knowledge thereof;
(c)    The existence of any claim, setoff, defense or other right that Borrower
may have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Issuing Bank, any Bank or other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated hereby or any unrelated transactions (including any
underlying transaction between Borrower and the beneficiary named in any such
Letter of Credit);

51    

--------------------------------------------------------------------------------




(d)    Any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
(e)    Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
(f)    The exchange, release, surrender or impairment of any collateral or other
security for Borrower’s Obligations;
(g)    The occurrence of any Default or Event of Default; or
(h)    Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Borrower.
Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall be binding upon
Borrower and each Bank and shall not create or result in any liability of such
Issuing Bank to Borrower or any Bank. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from such Issuing Bank’s gross negligence or willful misconduct,
(i) such Issuing Bank’s acceptance of documents that appear on their face to
comply with the terms of such Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
(ii) such Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including the amount of any draft presented under such Letter of Credit, whether
or not the amount due to the beneficiary thereunder equals the amount of such
draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect (so long as such document
appears on its face to comply with the terms of such Letter of Credit), and
whether or not any other statement or any other document presented pursuant to
such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of such Issuing Bank.
3.08    Cash Collateral Account. At any time and from time to time (a) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Banks shall,
require Borrower to deliver to the Administrative Agent such additional amount
of cash as is equal to 102% of the aggregate Stated Amount of all

52    

--------------------------------------------------------------------------------




Letters of Credit at any time outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (b) in the event of a prepayment under Section 2.01(b), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (a) and (b) above to be held
by the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). Borrower hereby grants to the Administrative Agent, for the benefit
of the Issuing Banks and the Banks, a Lien upon and security interest in the
Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to Borrower’s
Reimbursement Obligations as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Amounts in the Cash Collateral Account shall
not bear interest. In the event of a drawing, and subsequent payment by any
Issuing Bank, under any Letter of Credit at any time during which any amounts
are held in the Cash Collateral Account, the Administrative Agent will deliver
to such Issuing Bank an amount equal to the Reimbursement Obligation created as
a result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Any amounts remaining in the Cash Collateral Account after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Banks for all of its obligations thereunder shall be held by the Administrative
Agent, for the benefit of Borrower, to be applied against the Obligations in
such order and manner as the Administrative Agent may direct. If Borrower is
required to provide cash collateral pursuant to Section 2.01(b), such amount, to
the extent not applied as aforesaid, shall be returned to Borrower on demand,
provided that after giving effect to such return (i) the aggregate Revolving
Credit Exposure would not exceed the aggregate Revolving Credit Commitments at
such time and (ii) no Default or Event of Default shall have occurred and be
continuing at such time. If Borrower is required to provide cash collateral as a
result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to Borrower within three (3) Business Days after
all Events of Default have been cured or waived.
3.09    The Issuing Banks. Each Issuing Bank shall act on behalf of the Banks
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the rights, benefits and
immunities (a) provided to the Administrative Agent in Section 8 with respect to
any acts taken or omissions suffered by it in connection with Letters of Credit
issued by it or proposed to be issued by it and any documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 8 included each Issuing Bank with respect to such acts or omissions, and
(b) as additionally provided herein with respect to each Issuing Bank.
3.10    Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of Borrower
under this Section 3 shall remain in full force and effect until the Issuing
Banks and the Banks shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
SECTION 4.    CONDITIONS PRECEDENT.

53    

--------------------------------------------------------------------------------




4.01    Conditions to Closing and Initial Loans. Notwithstanding any provision
contained in this Agreement to the contrary, no Bank shall have any obligation
to make the initial Loan(s) and no Issuing Bank shall have any obligation to
issue Letters of Credit under this Agreement unless the Administrative Agent
shall have first received:
(a)    this Agreement and, as requested by any Bank, Notes, all executed by a
duly authorized officer of Borrower;
(b)    a certificate of an authorized officer of Borrower, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and attaching the following:
(i)    a copy of resolutions of the Board of Directors of Borrower, duly
adopted, which authorize the execution, delivery and performance of this
Agreement, the Notes and the other Transaction Documents;
(ii)    a copy of the Articles of Incorporation of Borrower, including any
amendments thereto;
(iii)    a copy of the Bylaws of Borrower, including any amendments thereto;
(iv)    an incumbency certificate, executed by the Secretary of Borrower, which
shall identify by name and title and bear the signatures of all of the officers
of Borrower executing any of the Transaction Documents;
(v)    a certificate of corporate good standing of Borrower issued by the
Secretary of State of the State of Missouri;
(c)    favorable opinions of (i) Mark Darrell, General Counsel of Borrower and
(ii) Akin Gump Strauss Hauer & Feld LLP, special counsel to Borrower;
(d)    a certificate, signed by an authorized officer of Borrower, dated the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
Borrower contained in this Agreement and the other Transaction Documents (A)
that are qualified by materiality or Material Adverse Effect are true and
correct as so qualified and (B) that are not qualified by materiality or
Material Adverse Effect are true and correct in all material respects, in each
case as of the Closing Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date),
(ii) no Default or Event of Default has occurred and is continuing, (iii) no
Material Adverse Effect has occurred since September 30, 2012, and there exists
no event, condition or state of facts that could reasonably be expected to
result in a Material Adverse Effect, and (iv) all conditions to the initial
extensions of credit hereunder set forth in this Section 4.01 and in Section
4.02 have been satisfied or waived as required hereunder;

54    

--------------------------------------------------------------------------------




(e)    evidence satisfactory to the Administrative Agent that Borrower has paid
(i) to Wells Fargo Securities, U.S. Bank and JPMorgan, the fees required under
the applicable Fee Letters, respectively, to be paid to them on the Closing
Date, in the amounts due and payable on the Closing Date, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Wells Fargo Fee Letter, and (iii) all other fees and reasonable
expenses of the Arrangers, the Administrative Agent and the Banks required under
any other Transaction Document to be paid on or prior to the Closing Date
(including, to the extent invoiced prior to the Closing Date, reasonable fees
and expenses of counsel) in connection with this Agreement and the other
Transaction Documents;
(f)    copies of the financial statements referred to in Section 5.09;
(g)    all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act;
(h)    an Account Designation Letter, together with written instructions from an
Authorized Individual, including wire transfer information, directing the
payment of the proceeds of any Loans to be made hereunder;
(i)    evidence reasonably satisfactory to the Administrative Agent that the
Existing Loan Agreement has been terminated and any existing indebtedness of
Borrower thereunder has been paid in full;
(j)    evidence reasonably satisfactory to the Administrative Agent that prior
to or substantially concurrently with the making of the Loans, the MGE
Acquisition shall have been consummated in accordance with the terms of the MGE
Acquisition Agreement and all other applicable documentation and in compliance
with all applicable laws and regulatory approvals; and
(k)    such other agreements, documents, instruments and certificates as the
Administrative Agent or any Bank may reasonably request no later than five (5)
Business Days prior to the Closing Date.
Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.
4.02    All Extensions of Credit. Notwithstanding any provision contained in
this Agreement to the contrary, no Bank shall have any obligation to make any
Loan (other than Revolving Loans made for the purpose of repaying Refunded
Swingline Loans pursuant to Section 2.02(d) or for the purpose of paying unpaid
Reimbursement Obligations pursuant to Section 3.04) and no Issuing Bank shall
have any obligation to issue Letters of Credit under this Agreement unless:

55    

--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02(a), (together with the Swingline Bank) a Notice of
Swingline Borrowing in accordance with Section 2.02(c), and/or (together with
the applicable Issuing Bank) a Letter of Credit Notice in accordance with
Section 3.02;
(b)    both immediately before and immediately after giving effect to such Loan
or issuing such Letter of Credit, no Default or Event of Default under this
Agreement shall have occurred and be continuing; and
(c)    all of the representations and warranties of Borrower in this Agreement
and/or in any other Transaction Document (except the representations set forth
in Section 5.05 (other than clause (ii) thereof) and Section 5.08, each of which
shall only be made on the Closing Date) (i) that are qualified by materiality or
Material Adverse Effect shall be true and correct as so qualified and (ii) that
are not qualified by materiality or Material Adverse Effect shall be true and
correct in all material respects; in each case on and as of the date of such
Loan or the date of issuance of such Letter of Credit as if made on and as of
the date of such Loan or Letter of Credit (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date).
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the making of each Loan or issuance of a Letter of
Credit, shall be deemed to be a representation and warranty by Borrower on the
date of such Loan as to the facts specified in clauses (b) and (c) of this
Section 4.02.
SECTION 5.    REPRESENTATIONS AND WARRANTIES.
Borrower hereby represents and warrants to the Administrative Agent, each
Issuing Bank, the Swingline Bank and each other Bank that:
5.01    Corporate Existence and Power. Borrower: (a) is duly incorporated,
validly existing and in good standing under the laws of the State of Missouri;
(b) has all requisite corporate powers required to carry on its business as now
conducted; and (c) is qualified to transact business as a foreign corporation
in, and is in good standing under the laws of, all states in which it is
required by applicable law to maintain such qualification and good standing
except for those states in which the failure to qualify or maintain good
standing could not reasonably be expected to have a Material Adverse Effect.
5.02    Corporate Authorization. The execution, delivery and performance by
Borrower of this Agreement, the Notes and the other Transaction Documents are
within the corporate powers of Borrower and have been duly authorized by all
necessary corporate and other action on the part of Borrower.
5.03    Binding Effect. This Agreement, the Notes and the other Transaction
Documents have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws

56    

--------------------------------------------------------------------------------




affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
5.04    Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority is or will be required as a condition to or otherwise in
connection with the due execution, delivery and performance by Borrower of this
Agreement or any of the other Transaction Documents to which it is or will be a
party or the legality, validity or enforceability hereof or thereof, other than
(i) consents, authorizations and filings that have been (or on or prior to the
Closing Date will have been) made or obtained and that are (or on the Closing
Date will be) in full force and effect, which consents, authorizations and
filings are listed on Schedule 5.04 and (ii) consents and filings the failure to
obtain or make which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Borrower has, and is in good
standing with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
5.05    Litigation. Except as disclosed in filings with the Securities and
Exchange Commission prior to the Closing Date, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of Borrower,
threatened, at law, in equity or in arbitration, before any court, other
Governmental Authority, arbitrator or other Person, (i) against any of Borrower
or any of its properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) which questions the validity
or enforceability of this Agreement, any of the other Transaction Documents or
any of the transactions contemplated hereby or thereby.
5.06    Taxes. Borrower has filed all United States federal income tax returns
and other material tax returns and reports required to be filed by it and has
paid all taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
not yet delinquent or that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP.
5.07    Subsidiaries. Schedule 5.07 sets forth, as of the Closing Date (i) all
of the Material Subsidiaries, if any, of Borrower and (ii) as to each of
Borrower and each of its Material Subsidiaries, if any, the number of shares,
units or other interests of each class of Capital Stock outstanding, and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. All outstanding shares of Capital
Stock of the Borrower and each of its Material Subsidiaries, if any, are duly
and validly issued, fully paid and nonassessable. Except for the shares of
Capital Stock and the other equity arrangements expressly indicated on Schedule
5.07, as of the Closing Date there are no shares of Capital Stock, warrants,
rights, options or other equity securities, or other Capital Stock of any of
Borrower of any of its Material Subsidiaries, if any, outstanding or reserved
for any purpose.
5.08    No Material Adverse Effect. Except as disclosed in filings with the
Securities and Exchange Commission prior to the Closing Date (but excluding any
statement therein that is a risk

57    

--------------------------------------------------------------------------------




factor or cautionary, predictive or forward-looking in nature), as of the
Closing Date there has been no Material Adverse Effect since September 30, 2012,
and there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect.
5.09    Financial Statements. Borrower has made available to the Administrative
Agent and the Banks the following financial statements: (a) audited consolidated
balance sheets and statements of income, retained earnings and cash flows of
Borrower and its Subsidiaries as of and for the fiscal year of Borrower ended
September 30, 2012, all certified by Borrower’s independent certified public
accountants, which financial statements have been prepared in accordance with
GAAP consistently applied; and (b) unaudited consolidated balance sheets and
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries as of and for the fiscal quarter of Borrower ended June 30, 2013,
certified by the chief financial officer of Borrower as being true, correct and
complete in all material respects and as being prepared in accordance with GAAP
consistently applied. Borrower further represents and warrants to the
Administrative Agent and each Bank that the balance sheets provided under
clauses (a) and (b) of this Section and their accompanying notes (if any) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the dates thereof.
5.10    Compliance With Other Instruments; None Burdensome. None of the
execution and delivery by Borrower of the Transaction Documents, the performance
by Borrower of its obligations under the Transaction Documents or the borrowing
and/or repayment of Loans by Borrower under this Agreement will conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on Borrower, any of the
provisions of the Articles of Incorporation or Bylaws of Borrower or any of the
provisions of any indenture, agreement, document, instrument or undertaking to
which Borrower is a party or subject, or by which Borrower or any property or
assets of Borrower is bound, or result in the creation or imposition of any
security interest, lien or encumbrance on any of the property or assets of
Borrower pursuant to the terms of any such material indenture, agreement,
document, instrument or undertaking.
5.11    ERISA.
Except as would not result or be reasonably expected to result in a Material
Adverse Effect,
(a)    Borrower is in compliance with the applicable provisions of ERISA, and
each Plan is and has been administered in compliance with all applicable
Requirements of Law, including, without limitation, the applicable provisions of
ERISA and the Code. Except as set forth on Schedule 5.11(a), no ERISA Event (i)
has occurred within the five-year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of Borrower, is reasonably
expected to occur with respect to any Plan. Except as could not reasonably be
expected to have a Material Adverse Effect, no Plan has any Unfunded Pension
Liability as of the most recent annual valuation date applicable thereto, and
Borrower has not engaged in a transaction that could be subject to Section 4069
or 4212(c) of ERISA.

58    

--------------------------------------------------------------------------------




(b)    Borrower has no outstanding liability on account of a complete or partial
withdrawal from any Multiemployer Plan, and Borrower would not become subject to
any liability under ERISA if it were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date that could reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower,
no Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
5.12    Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of any Loan will be used (a) to purchase or carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund or repay indebtedness originally incurred for such purpose, in each
case, in a manner that would violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time, or (b)
for any purpose which entails a violation of, or which is inconsistent with, the
provisions of any of the Regulations of The Board of Governors of the Federal
Reserve System, including, without limitation, Regulations U, T or X thereof, as
amended. If requested by the Administrative Agent or any Bank, Borrower shall
furnish to the Administrative Agent and each Bank a statement in conformity with
the requirements of Federal Reserve Form U-1 referred to in Regulation U.
5.13    Investment Company Act of 1940. Borrower is not an “investment company”
as that term is defined in the Investment Company Act of 1940, as amended.
5.14    [Reserved].
5.15    Labor Relations. Borrower is not engaged in any unfair labor practice
within the meaning of the National Labor Relations Act of 1947, as amended,
except for any unfair labor practice that has not had or would not reasonably be
expected to have a Material Adverse Effect.
5.16    Use of Proceeds. The Letters of Credit and the proceeds of the Loans
shall be used by Borrower for general corporate purposes not in contravention of
any Requirement of Law or of any Transaction Document.
5.17    Compliance with Laws. Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, except
where failure to be in compliance would not have or would not reasonably be
expected to have a Material Adverse Effect.
5.18    Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, the Arrangers or
any Bank by or on behalf of Borrower or any of its Subsidiaries for purposes of
or in connection with this Agreement and the other Transaction Documents, when
taken together with disclosures made in Borrower’s filings with the Securities
and Exchange Commission, is or will be true and accurate in all material
respects on the date as of which such information is dated or certified (or, if
such information has been updated, amended or supplemented, on the date as of
which any such update, amendment or supplement is dated or certified) and not
made incomplete by omitting to state a material fact

59    

--------------------------------------------------------------------------------




necessary to make the statements contained herein and therein, in light of the
circumstances under which such information was provided, not misleading in any
material respect; provided that, with respect to projections, budgets and other
estimates, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.19    OFAC; Anti-Terrorism Laws.
(a)    Borrower (i) is not a Sanctioned Person, (ii) has no more than 10% of its
assets in Sanctioned Countries, and (iii) does not derive more than 10% of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. No part of the proceeds of any Loan hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
(b)    The use of the proceeds of the Loans hereunder will not violate the
PATRIOT Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. The Borrower is in compliance in all material respects
with the PATRIOT Act.
5.20    No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.
SECTION 6.    COVENANTS.
6.01    Affirmative Covenants of Borrower. Borrower covenants and agrees that,
so long as (a) any Bank has any obligation to make any Loan under this
Agreement, (b) any Issuing Bank has an obligation to issue Letters of Credit
under this Agreement and/or (b) any of Borrower’s Obligations remain unpaid
(other than (i) contingent indemnification or expense reimbursement obligations
to the extent no claim giving rise thereto has been asserted and (ii) Letter of
Credit obligations that have been Cash Collateralized in accordance with the
terms hereof):
(a)    Information. Borrower will make available, deliver or cause to be
delivered to the Administrative Agent (who shall forward copies thereof to each
Bank):
(i)    within ninety (90) days (or such additional extended period as allowed by
the Securities and Exchange Commission, not to exceed fifteen (15) days) after
the end of each fiscal year of Borrower: an audited consolidated balance sheet
of Borrower and its Subsidiaries as of the end of such fiscal year and the
related audited consolidated statements of income, retained earnings and cash
flows for such fiscal year, including notes thereto, setting forth in each case,
in comparative form, the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, together with a report and opinion
thereon by Deloitte & Touche LLP or any other independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent prepared in accordance with generally accepted auditing
standards that is not subject

60    

--------------------------------------------------------------------------------




to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP; provided, however, that making available to the Administrative Agent
copies of the Annual Report on Form 10-K of Borrower for such fiscal year filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 6.01(a)(i);
(ii)    within forty-five (45) days (or such additional extended period as
allowed by the Securities and Exchange Commission, not to exceed fifteen (15)
days) after the end of the first three (3) fiscal quarters of each fiscal year
of Borrower, an unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income, retained earnings and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year ended at the end of
such fiscal quarter, setting forth in each case in comparative form, the figures
for the corresponding fiscal quarter and the corresponding portion of Borrower’s
previous fiscal year, all in reasonable detail and satisfactory in form to the
Required Banks and certified (subject to normal year-end adjustments and absence
of footnote disclosures) as to fairness of presentation, consistency and
compliance with GAAP by the chief financial officer of Borrower; provided,
however, that making available to the Administrative Agent copies of the
Quarterly Report on Form 10-Q of Borrower for such fiscal quarter filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 6.01(a)(ii);
(iii)    within the timeframes outlined in Sections 6.01(a)(i) and (ii) above,
as applicable, a certificate of a Financial Officer of Borrower substantially in
the form attached hereto as Exhibit C and incorporated herein by reference (A)
stating whether there exists on the date of such certificate any Default or
Event of Default and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which Borrower is taking or proposes to
take with respect thereto and (B) certifying that Borrower is in compliance with
the financial covenant contained in Section 6.02; and
(iv)    with reasonable promptness, such further information regarding the
business, affairs and financial condition of Borrower as the Administrative
Agent or any Bank may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) Borrower notifies the
Administrative Agent that such documents have become available on the Security
Exchange Commission’s EDGAR Database; (ii) on which Borrower posts such
documents, or provides a link thereto on Borrower’s website on the internet at
the website address listed in Schedule 9.04; or (iii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i)

61    

--------------------------------------------------------------------------------




Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Bank that requests the Borrower to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Bank and (ii) the Borrower shall notify the
Administrative Agent and each Bank (by telecopier or electronic mail) of the
posting of any such documents. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
(b)    Corporate Existence; Maintenance of Properties; Insurance. Borrower will
do all things necessary to (i) preserve and keep in full force and effect at all
times its corporate existence and all permits, licenses, franchises and other
rights material to its business except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, (ii) be duly
qualified to do business and be in good standing in all jurisdictions where the
nature of its business or its ownership of property or assets requires such
qualification except for those jurisdictions in which the failure to qualify or
be in good standing could not reasonably be expected to have a Material Adverse
Effect, (iii) keep all material properties in good working order and condition
(normal wear and tear and damage by casualty excepted) and from time to time
make all necessary repairs to and renewals and replacements of such properties,
except to the extent that any of such properties are obsolete or are being
replaced or, in the good faith judgment of Borrower, are no longer useful or
desirable in the conduct of the business of Borrower and (iv) maintain with
financially sound and reputable insurance companies insurance or through its own
program of self-insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.
(c)    Compliance with Laws, Regulations, Etc. Borrower will, and will cause
each of its Subsidiaries, to comply with any and all Requirements of Law
applicable in respect of the conduct of its business and ownership and operation
of its properties and obtain any and all licenses, permits, franchises and other
governmental and regulatory authorizations necessary to the ownership of its
properties or assets or to the conduct of its business, the violation of which
or the failure to comply with or obtain would reasonably be expected to have a
Material Adverse Effect.
(d)    Notices. Borrower will notify the Administrative Agent in writing of any
of the following within five (5) Business Days (as to Section 6.01(d)(i) below
to the extent continuing on the date of such statement) and within fifteen (15)
Business Days (as to Sections 6.01(d)(ii), 6.01(d)(iii), and 6.01(d)(iv) below)
after any of the Financial Officers of Borrower has actual knowledge thereof,
describing the same and, if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(i)    the occurrence of any Default or Event of Default;

62    

--------------------------------------------------------------------------------




(ii)    the entry of any judgment against Borrower or any Subsidiary in an
amount of at least $25,000,000 (to the extent not paid or covered by insurance
provided by a carrier who has acknowledged coverage);
(iii)    any environmental claim or any other action or investigation with
respect to the existence or potential existence of any hazardous substances
instituted or threatened with respect to Borrower or any Subsidiary or any of
the properties or facilities owned, leased or operated by Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect,
and any known condition or occurrence on any of the properties or facilities
owned, leased or operated by Borrower or any Subsidiary which constitutes a
violation of any environmental laws or which gives rise to a reporting
obligation or requires removal or remediation under any environmental laws which
could reasonably be expected to have a Material Adverse Effect; and
(iv)    the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect, together with (A) a written statement of a
Financial Officer of Borrower specifying the details of such ERISA Event and the
action that Borrower has taken and proposes to take with respect thereto, (B) a
copy of any notice with respect to such ERISA Event that may be required to be
filed with the PBGC and (C) a copy of any notice delivered by the PBGC to
Borrower or an ERISA Affiliate with respect to such ERISA Event.
(e)    Payment of Obligations. Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and (ii)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of Borrower’s properties; provided, however, that Borrower shall not be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which Borrower is
maintaining adequate reserves with respect thereto in accordance with GAAP.
(f)    Maintenance of Books and Records; Inspection. Borrower will and will
cause each of its Subsidiaries to, (i) maintain complete and adequate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent or any Bank to visit and inspect its properties and
examine or audit its books and records and their accounts receivable and
inventory and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees, in each case, all at the
expense of the Administrative Agent or Bank, upon ten (10) Business Days’ prior
notice to Borrower and during Borrower’s normal business hours and no more
frequently than once during any fiscal year unless an Event of Default has
occurred and is continuing; provided, however, that Borrower reserves the right
to restrict access to any of its or its Subsidiaries’ facilities in accordance
with reasonably adopted procedures relating to safety and security.

63    

--------------------------------------------------------------------------------




(g)    Environmental Laws. Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
(h)    Further Assurances. Borrower will execute and deliver to the
Administrative Agent and each Bank, at any time and from time to time, any and
all further agreements, documents and instruments, and take any and all further
actions which may be required under applicable law, or which the Administrative
Agent or any Bank may from time to time reasonably request, in order to
effectuate the transactions contemplated by this Agreement and the other
Transaction Documents.
(i)    Subsidiaries. If Borrower creates, forms or acquires any Subsidiary which
owns more than 10% of the consolidated assets of Borrower and its Subsidiaries
on or after the date of this Agreement, Borrower will, contemporaneously with
the creation, formation or acquisition of such Subsidiary, cause such Subsidiary
to execute a guaranty agreement with respect to Borrower’s Obligations in a form
reasonably acceptable to the Administrative Agent, provided that no such
Subsidiary shall be required to execute a guaranty agreement so long as
prohibited to do so by any regulatory authority having jurisdiction over it.
6.02    Maximum Consolidated Capitalization Ratio. Borrower will at all times
have a Consolidated Capitalization Ratio of not more than seventy percent (70%).
6.03    Negative Covenants of Borrower. Borrower covenants and agrees that, so
long as the Administrative Agent and any Bank have any obligation to make any
Loan or any Issuing Bank has any obligation to issue Letters of Credit under
this Agreement, or any of Borrower’s Obligations remain unpaid, unless the prior
written consent of the Required Banks is obtained (other than (i) contingent
indemnification or expense reimbursement obligations to the extent no claim
giving rise thereto has been asserted and (ii) Letter of Credit obligations that
have been Cash Collateralized in accordance with the terms hereof):
(a)    Limitation on Liens. Borrower will not, and will not cause or permit any
Subsidiary to, create, incur or assume, or suffer to be incurred or to exist,
any Lien on any of its property, whether now owned or hereafter acquired, or
upon any income or profits therefrom, except for Permitted Liens.
(b)    Consolidation, Merger, Sale of Property, Etc.
(i)    Borrower will not, and it will not cause or permit any Subsidiary to,
directly or indirectly merge or consolidate with or into any other Person or
permit any other Person to merge into or with or consolidate with it, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be

64    

--------------------------------------------------------------------------------




continuing, provided that in any merger or consolidation involving Borrower, (A)
Borrower shall be the surviving Person, (B) after giving effect thereto, at
least two of Borrower’s Debt Ratings by S&P, Moody’s and Fitch shall be no lower
than BBB-, Baa3, BBB-, respectively and (C) such merger or consolidation would
not reasonably be expected to materially and adversely affect Borrower’s ability
to perform its obligations under this Agreement.
(ii)    Borrower will not, and will not cause or permit any Subsidiary to, (A)
sell, assign, lease, transfer, abandon or otherwise dispose of any of its
property (including, without limitation, any shares of Capital Stock or other
equity interests of a Subsidiary owned by Borrower or another Subsidiary) or (B)
issue, sell or otherwise dispose of any shares of Capital Stock or other equity
interests of any Subsidiary; provided, however, that Borrower and each
Subsidiary may sell, assign, lease, transfer, abandon or otherwise dispose of
(1) any of its natural gas inventory or past-due accounts receivable in the
ordinary course of business, (2) any of its property to Borrower or any
Subsidiary, provided that, if at anytime more than ten percent (10%) of the
consolidated assets of Borrower and all of its Subsidiaries are transferred from
Borrower to a Subsidiary, such Subsidiary shall then execute a Guarantee
agreement with respect to Borrower’s Obligations in a form reasonably acceptable
to the Administrative Agent and Required Banks, (3) any of its property subject
to Borrower’s Mortgage and Deed of Trust dated as of February 1, 1945, as
amended and supplemented, as may be permitted to be sold, assigned, leased,
transferred, abandoned or otherwise disposed of under said Mortgage and Deed of
Trust and (4) any of its other property (whether in one transaction or a series
of transactions) so long as the value of such property sold, assigned, leased,
transferred, abandoned or otherwise disposed of in any fiscal year under this
subsection (4) (including in connection with the Permitted Securitization) shall
not exceed ten percent (10%) of the consolidated assets of Borrower and all of
its Subsidiaries as determined on a consolidated basis as of the last day of the
immediately preceding fiscal year; and provided further, however, that nothing
in this Agreement shall limit or restrict Borrower’s use of financial
instruments or natural gas contracts under its gas supply risk management
program.
(c)    Sale or Discount of Accounts. Borrower will not, and it will not cause or
permit any Subsidiary to, sell or discount (other than prompt payment discounts
granted in the ordinary course of business) any of its notes or accounts
receivable or chattel paper generated from the sale of natural gas, except for
(i) past due accounts that may be sold to a collection agent and (ii) Permitted
Securitizations that comply with clause (4) of Section 6.03(b)(ii).
(d)    Transactions with Affiliates. Borrower will not, and it will not cause or
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of business and pursuant
to the reasonable requirements of Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to Borrower or such Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate; provided that the foregoing restrictions shall not apply to:
(i) any issuances of stock to Parent, (ii) payment of any lawful distributions
on its issued stock, and (iii) payment or grant of reasonable compensation,
benefits and indemnities to

65    

--------------------------------------------------------------------------------




any director, officers, employee or agent of the Borrower or any Subsidiary.
Notwithstanding the foregoing, nothing in this Section 6.03(d) shall restrict
transactions with any Affiliate that have been approved by or are entered into
pursuant to any orders or decisions of any Governmental Authority having
jurisdiction over Borrower or any of its Subsidiaries, including without
limitation the Federal Energy Regulatory Commission or the Missouri Public
Service Commission (or any successor commission or organization).
(e)    Changes in Nature of Business. Borrower will not, and it will not cause
or permit any Subsidiary to, materially alter the general nature of the business
of Borrower and its Subsidiaries, considered as a whole, from the general nature
of the business and reasonable extensions thereof engaged in by Borrower and its
Subsidiaries as of the date of this Agreement.
(f)    Permitted Investments; Acquisitions. Borrower will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Investments
except for Permitted Investments. Borrower will not, and it will not cause or
permit any Subsidiary to, directly or indirectly, make any Acquisitions the
result of which would be to change substantially the general nature of the
business engaged in by Borrower and its Subsidiaries, considered as a whole, as
of the date of this Agreement and reasonable extensions thereof.
(g)    Limitations on Restrictive Agreements. Except for the Parent Loan
Agreement, Borrower will not, and it will not cause or permit any Subsidiary to,
enter into, or permit to exist, any agreement with any Person which prohibits
Borrower or such Subsidiary, as the case may be, from performing its contractual
obligations under this Agreement; nor enter into any agreement with any Person
that would prohibit Borrower or any Subsidiary from creating, incurring, or
assuming any Lien in favor of the interests of the Administrative Agent and
Banks under this Agreement upon any of its property or revenues whether now
owned or hereafter acquired; provided that any agreement between Borrower and a
lender which results in the creation of a Permitted Lien may prohibit the
creation, incurrence or assumption of Liens in favor of the interests of the
Administrative Agent and Banks solely with respect to the assets subject to the
Permitted Lien.
6.04    Use of Proceeds. Borrower covenants and agrees that the proceeds of the
Loans will be used exclusively (i) for the working capital and general corporate
purposes of Borrower, (ii) to refinance the Existing Loan Agreement and (iii) to
pay or reimburse permitted fees and expenses in connection with this Agreement.
SECTION 7.    EVENTS OF DEFAULT.
If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:
7.01    Borrower shall fail to pay any of Borrower’s Obligations constituting
principal due under the Loans or any Reimbursement Obligation as and when the
same shall become due and payable, whether by reason of demand, maturity,
acceleration or otherwise;
7.02    Borrower shall fail to pay any of Borrower’s Obligations constituting
interest, fees or other amounts (other than any Reimbursement Obligation or
principal due under the Loans)

66    

--------------------------------------------------------------------------------




within five (5) Business Days after the date the same shall first become due and
payable, whether by reason of demand, maturity, acceleration or otherwise;
7.03    Any representation or warranty made by Borrower in this Agreement, in
any other Transaction Document or in any certificate, agreement, instrument or
written statement furnished or made or delivered pursuant hereto or thereto or
in connection herewith or therewith, shall prove to have been untrue or
incorrect in any material respect on the date as of which it was deemed made;
7.04    Borrower shall fail to perform or observe any term, covenant or
provision contained in Sections 6.01(d), 6.02, 6.03, or 6.04 above; or Borrower
shall fail to perform or observe any term, covenant or provision contained in
Sections 2.01(b) or 6.01(a) above and such failure shall continue unremedied for
a period of five (5) Business Days after the earlier of any Financial Officer of
Borrower obtaining actual knowledge of such failure or written notice thereof
given to the Borrower by the Administrative Agent.
7.05    Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement (other than those specified in Sections
7.01, 7.02, 7.03 or 7.04 above) and any such failure shall remain unremedied for
thirty (30) days after the earlier of (i) written notice of default is given to
Borrower by the Administrative Agent or any Bank or (ii) any Financial Officer
of Borrower obtaining actual knowledge of such default;
7.06    This Agreement or any of the other Transaction Documents shall at any
time for any reason (other than termination of this Agreement or such other
Transaction Documents, as the case may be, in accordance with its terms) cease
to be in full force and effect or shall be declared to be null and void by a
court of competent jurisdiction, or if the validity or enforceability thereof
shall be contested or denied by Borrower in writing, or if the transactions
completed hereunder or thereunder shall be contested by Borrower or if Borrower
shall deny in writing that it has any further liability or obligation hereunder
or thereunder;
7.07    Borrower or any Material Subsidiary, if any, shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law, (ii) consent to the
institution of, or fail to contravene in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official of itself or of a substantial part of its property or assets, (iv) file
an answer admitting the material allegations of a petition filed against itself
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any corporate or other action
for the purpose of effecting any of the foregoing;
7.08    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower or any Material Subsidiary, if any, or of a substantial part
of the property or assets of Borrower, under Title 11 of the United States Code
or any other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator or similar official of Borrower or any Material
Subsidiary, if any, or of a substantial part of the property

67    

--------------------------------------------------------------------------------




or assets of Borrower or (iii) the winding-up or liquidation of Borrower or any
Material Subsidiary, if any, and such proceeding or petition shall continue
undismissed for sixty (60) consecutive days or an order or decree approving or
ordering any of the foregoing shall continue unstayed and in effect for sixty
(60) consecutive days;
7.09    Borrower or any Material Subsidiary, if any, (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt (other than Debt
hereunder and Debt under Swap Contracts) having an aggregate principal amount of
more than $25,000,000, or (ii) fails to observe or perform any other agreement
or condition relating to any such Debt or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Debt or the beneficiary or beneficiaries of any Guarantee in
respect thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Debt to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Borrower or any Material Subsidiary, if
any, is the Defaulting Party (as defined in such Swap Contract) or (B) any
Additional Termination Event (as so defined) under such Swap Contract as to
which Borrower or any Material Subsidiary, if any, is the Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by Borrower or
such Material Subsidiary, if any, as a result thereof is greater than
$25,000,000;
7.10    Borrower or any Material Subsidiary, if any, shall have a final judgment
in an amount in excess of $25,000,000 (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) entered against
it by a court having jurisdiction in the premises and such judgment shall
continue unsatisfied for sixty (60) days; provided, however, that if such
judgment provides for periodic payments over time, then Borrower or such
Material Subsidiary, if any, shall have a grace period of thirty (30) days with
respect to such periodic payment;
7.11    The occurrence of any Change of Control Event; or
7.12    Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan that, when taken together with
all other ERISA Events and other events or conditions that have occurred or are
then existing, has or could reasonably be expected to result in a Material
Adverse Effect;
THEN, and in each such event (other than an event described in Sections 7.07 or
7.08), the Administrative Agent may, with the consent of the Required Banks, or
shall, upon the request of the Required Banks, (i) declare that the obligation
of the Banks to make Revolving Loans, the obligation of the Swingline Bank to
make Swingline Loans and the obligation of any Issuing Bank to issue Letters of
Credit under this Agreement have terminated, whereupon such obligations of the
Banks shall be immediately and forthwith terminated, (ii) declare the entire
outstanding principal balance of and all accrued and unpaid interest on the
Loans and all of the

68    

--------------------------------------------------------------------------------




other Borrower’s Obligations to be forthwith due and payable, whereupon all of
the unpaid principal balance of and all accrued and unpaid interest on the Loans
and all of such other Borrower’s Obligations shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower, (iii) direct Borrower to
deposit (and Borrower hereby agrees, forthwith upon receipt of notice of such
direction from the Administrative Agent, to deposit) with the Administrative
Agent from time to time such additional amount of cash as is equal to 102% of
the aggregate Stated Amount of all Letters of Credit then outstanding (whether
or not any beneficiary under any Letter of Credit shall have drawn or be
entitled at such time to draw thereunder), such amount to be held by the
Administrative Agent in the Cash Collateral Account as security for the Letter
of Credit Exposure as described in Section 3.08 and (iv) exercise any and all
other rights and remedies which they may have under any of the other Transaction
Documents or under applicable law; provided, however, that upon the occurrence
of any event described in Sections 7.07 or 7.08, the obligation of the Banks to
make Revolving Loans, the obligation of the Swingline Bank to make Swingline
Loans and the obligation of any Issuing Bank to issue Letters of Credit under
this Agreement shall automatically terminate and the entire outstanding
principal balance of and all accrued and unpaid interest on the Loans and all of
the other Borrower’s Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower, and the Administrative Agent,
the Issuing Banks, the Swingline Bank and the Banks may exercise any and all
other rights and remedies which they may have under any of the other Transaction
Documents or under applicable law.
SECTION 8.    ADMINISTRATIVE AGENT
8.01    Appointment and Authority. Each of the Banks hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Transaction Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as set forth in Section
8.06, the provisions of this Section are solely for the benefit of the
Administrative Agent and the Banks, and neither Borrower nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions.
8.02    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Banks.
8.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Transaction Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

69    

--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Transaction Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Transaction Document or applicable law;
and
(c)    shall not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.07 and Section 7) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by Borrower or a Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Transaction Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
8.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Bank or any Issuing Bank, the
Administrative Agent may

70    

--------------------------------------------------------------------------------




presume that such condition is satisfactory to such Bank or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Bank or such Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
8.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
8.06    Resignation of Administrative Agent. Subject to the appointment of a
successor Administrative Agent, the Administrative Agent may resign as
Administrative Agent for the Banks under this Agreement and the other
Transaction Documents at any time by giving thirty (30) days’ notice in writing
to the Banks and Borrower. Such resignation shall take effect upon appointment
of such successor Administrative Agent. Subject to the consent of Borrower
(which consent shall not be unreasonably withheld or delayed), the Required
Banks shall have the right to appoint a successor Administrative Agent who shall
be a Bank and who shall be entitled to all of the rights of, and vested with the
same powers as, the original Administrative Agent under this Agreement and the
other Transaction Documents. In the event a successor Administrative Agent shall
not have been appointed within the thirty (30) day period following the giving
of notice by the Administrative Agent, subject to the consent of Borrower (which
consent shall not be unreasonably withheld or delayed), the Administrative Agent
may appoint its own successor; provided that if the Administrative Agent shall
notify Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents (except that in the case of any collateral security,
including without limitation Cash Collateral, held by the Administrative Agent
on behalf of the Banks under any of the Transaction Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Transaction Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative

71    

--------------------------------------------------------------------------------




Agent’s resignation hereunder and under the other Transaction Documents, the
provisions of this Section and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
8.07    Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Transaction Document or any
related agreement or any document furnished hereunder or thereunder.
8.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Runners or Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Transaction Documents, except in its capacity, as applicable,
as the Administrative Agent or a Bank hereunder.
8.09    Enforcement. Each Bank hereby agrees that, except as otherwise provided
in any Transaction Documents or with the written consent of the Administrative
Agent and the Required Banks, it will not take any enforcement action,
accelerate obligations under any Transaction Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, Uniform Commercial Code sales or other similar dispositions of
collateral, if any.
8.10    Issuing Bank and Swingline Bank. The provisions of this Section 8 (other
than Section 8.02) shall apply to each Issuing Bank and the Swingline Bank
mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
SECTION 9.    GENERAL.
9.01    No Waiver. No failure or delay by the Administrative Agent or any Bank
in exercising any right, remedy, power or privilege under this Agreement or
under any other Transaction Document shall operate as a waiver thereof; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights and remedies provided in this Agreement and in the other Transaction
Documents are cumulative and not exclusive of any remedies provided by law.
Nothing herein contained shall in any way affect the right of the Administrative
Agent or any Bank to exercise any statutory or common law right of banker’s lien
or set-off. No course of dealing between Borrower, the Administrative Agent or
the Banks or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Transaction Document or
to constitute a waiver of any Default or Event of Default. No notice to or
demand upon Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the

72    

--------------------------------------------------------------------------------




right of the Administrative Agent or any Bank to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
9.02    Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, each Bank and each Issuing Bank and their respective
Affiliates is hereby authorized at any time and from time to time, without
notice to Borrower (any such notice being expressly waived by Borrower) and to
the fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final, but specifically
excluding any trust or segregated accounts) at any time held by such Bank and
any and all other indebtedness at any time owing by such Bank, such Issuing Bank
or any such Affiliate to or for the credit or account of Borrower against any
and all of Borrower’s Obligations now or hereafter existing under this Agreement
irrespective of whether or not such Bank shall have made any demand under this
Agreement or under any of the other Transaction Documents and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Bank or such Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Bank shall exercise any such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Banks (including the Swingline Bank), and (y) the Defaulting Bank
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Bank as to which it
exercised such right of setoff. Each Bank agrees to promptly notify Borrower
after any such set-off and application made by such Bank, provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Banks under this Section 9.02 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Banks may have.
9.03    Costs and Expenses; General Indemnity.
(a)    Costs and Expenses, Borrower agrees, whether or not any Loan is made or a
Letter of Credit issued under this Agreement, to pay or reimburse the
Administrative Agent, each Bank and each Issuing Bank upon demand for (i) all
reasonable documented out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent and its Affiliates in connection with the syndication,
preparation, documentation, negotiation and/or execution of this Agreement
and/or any of the other Transaction Documents, subject to any limitation
described in the Commitment Letter and Wells Fargo Fee Letter, (ii) all
reasonable documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all recording, filing and
search fees and expenses incurred by the Administrative Agent in connection with
this Agreement and/or any of the other Transaction Documents, (iv) all
reasonable documented out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent in connection with the (A) the preparation, documentation,
negotiation and execution of any amendment, modification, extension, renewal or
restatement of this Agreement and/or any of the

73    

--------------------------------------------------------------------------------




other Transaction Documents or (B) the preparation of any waiver or consent
under this Agreement or under any of the other Transaction Documents, (v) if an
Event of Default occurs, all reasonable documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent, any Bank or any Issuing Bank in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom and (vi) any civil penalty or fine assessed by
OFAC against, and all reasonable documented costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Bank as a result of conduct of Borrower that
violates a sanction enforced by OFAC. Borrower further agrees to pay or
reimburse the Administrative Agent, each Bank and each Issuing Bank upon demand
for any stamp or other similar taxes which may be payable with respect to the
execution, delivery, recording and/or filing of this Agreement and/or any of the
other Transaction Documents. Borrower acknowledges and agrees that such
attorneys’ fees and expenses referred to above shall be determined on the basis
of rates then generally applicable to the attorneys (and all paralegals,
accountants and other staff employed by such attorneys) retained by the
Administrative Agent, any Bank or any Issuing Bank. All of the obligations of
Borrower under this Section 9.03(a) shall survive the satisfaction and payment
of Borrower’s Obligations and the termination of this Agreement.
(b)    Indemnity by Borrower. In addition to the payment of expenses pursuant to
Section 9.03(a), whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to defend, indemnify, pay and hold the
Administrative Agent (and any sub-agent thereof), each Bank, each Issuing Bank,
any holders of the Loans, and any Related Party of any of the foregoing Persons
(collectively, the “Indemnitees”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, disbursements, costs and expenses of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitees
shall be designated a party thereto, provided that the Indemnitees shall share
counsel to defend their interests to the extent legally practicable), that may
be imposed on, incurred by or asserted against the Indemnitees by any third
party or by Borrower, in any manner relating to or arising out of (i) the
execution or delivery of this Agreement, any of the other Transaction Documents
or any other agreement, document or instrument executed and delivered by
Borrower in connection herewith or therewith, the statements contained in any
commitment letters delivered by the Administrative Agent or any Bank, the
agreement of the Banks to make the Loans under this Agreement, (ii) any Loan or
Letter of Credit or the use or intended use of the proceeds thereof (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) (iii) any actual or alleged
presence or release of hazardous substances on or from any property owned or
operated by Borrower, or any environmental claim related in any way to Borrower
or any of its Subsidiaries and (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower, and regardless of whether any Indemnitee is a party thereto
(collectively, the “Indemnified Liabilities”); provided that no Indemnitee will
have any right to indemnification for any of the foregoing to the extent
resulting from such Indemnitee’s own fraud, gross negligence or willful
misconduct or a breach in bad faith by such Indemnified Party of its obligations
hereunder,

74    

--------------------------------------------------------------------------------




in each case as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. The provisions of the undertakings and
indemnification set out in this Section 9.03(a) shall survive satisfaction and
payment of Borrower’s Obligations and the termination of this Agreement.
(c)    Indemnity by Banks. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under Sections 9.03(a) and (b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Related Party of any of the foregoing, each Bank severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Bank or such
Related Party, as the case may be, such Bank’s proportion (based on the
percentages as used in determining the Required Banks as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any
Issuing Bank in connection with such capacity. The obligations of the Banks
under this Section 9.03(c) are subject to the provisions of Section 2.18(a).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereunder shall assert, and each party hereunder hereby
waives, any claim against any other party hereunder, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided however that
the obligation of the Borrower to indemnify the Indemnitees as otherwise set
forth herein arising from claims brought by third parties shall not be limited
by the foregoing. No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided, however, that such use was not due to the gross negligence, willful
misconduct or breach in bad faith by an Indemnitee referred to in clause (b)
above.
9.04    Notices.
(a)    Notices Generally. Each notice, request, demand, consent, confirmation or
other communication under this Agreement shall be in writing and delivered in
person or sent by facsimile, recognized overnight courier or registered or
certified mail, return receipt requested and postage prepaid, to the applicable
party as follows: (a) if to Borrower, the Administrative Agent, any Issuing Bank
or the Swingline Bank, to it at the address (or telecopier number) specified for
such Person on Schedule 9.04 and (b) if to any Bank, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire. Notices sent
by hand or overnight courier service, or mailed by

75    

--------------------------------------------------------------------------------




certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile, when provided in legible form, shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the Banks
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Bank or any Issuing Bank pursuant to Section 2
or 3 if such Bank or such Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Section
by electronic communication. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
9.05    Consent to Jurisdiction; Waiver of Jury Trial. EACH PARTY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL COURT, TO THE EXTENT
PERMITTED BY LAW, OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY OR, IF SUCH FEDERAL COURT IS NOT AVAILABLE DUE TO
LACK OF JURISDICTION, ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, AS THE
INITIATING PARTY MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY OF SUCH COURTS. EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SUCH PARTY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT, AND EACH PARTY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AUTHORIZES THE SERVICE OF
PROCESS UPON BORROWER BY OVERNIGHT COURIER, SIGNATURE REQUIRED SENT TO ITS

76    

--------------------------------------------------------------------------------




ADDRESS SPECIFIED IN SCHEDULE 9.04. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Nothing in this Agreement or any other Transaction Document shall affect any
right that the Administrative Agent, any Bank, or any Issuing Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Transaction Document against Borrower or any of its Subsidiaries or their
properties in courts of any jurisdiction.
9.06    Governing Law. This Agreement and the other Transaction Documents shall
be governed by and construed in accordance with the substantive laws of the
State of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations of Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of Commerce, as in
effect from time to time (the “ISP”), and, as to matters not governed by the
ISP, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).
9.07    Amendments and Waivers.
(a)    Any provision of this Agreement or any of the other Transaction Documents
to which Borrower is a party may be amended, modified, discharged, terminated or
waived if, but only if, such amendment, modification, waiver, discharge or
termination is in writing and is signed by Borrower and the Required Banks (or
by the Administrative Agent at the direction or with the consent of the Required
Banks); provided, however, that no such amendment, modification, waiver,
discharge or termination shall (i) unless signed by each Bank directly affected
thereby (A) increase the Revolving Credit Commitment of a Bank (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
of any Default or Event of Default, if agreed to by the Required Banks or all
Banks (as may be required hereunder with respect to such waiver), shall not
constitute such an increase), (B) reduce the principal amount of or rate of
interest on any Loan, Reimbursement Obligation or any fees hereunder (provided
that only the consent of the Required Banks shall be required to waive the
applicability of any post-default increase in interest rates), (C) decrease the

77    

--------------------------------------------------------------------------------




Revolving Credit Commitment of any Bank (other than ratable decreases of the
Revolving Credit Commitments of each Bank affected in accordance with Section
2.01(d), or (D) waive, extend or postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder (other than fees
payable to the Administrative Agent, the Arrangers or the Issuing Banks for its
own account), waive, extend or postpone the time of payment of any Reimbursement
Obligation or any interest thereon, waive, extend or postpone the expiry date of
any Letter of Credit beyond the Letter of Credit Maturity Date, or extend the
term of the Revolving Credit Period, (ii) unless signed by each Bank, (A) change
any provision of this Section or reduce the percentages specified in the
definitions of “Required Banks” or change the definition of “Pro Rata Share” or
change any other provision hereof specifying the number or percentage of Banks
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or (B) amend Section 2.18, and
(iii) unless signed by the Issuing Banks, the Swingline Bank or the
Administrative Agent in addition to the Banks as provided hereinabove to take
such action, affect the respective rights or obligations of the Issuing Banks,
the Swingline Bank or the Administrative Agent, as applicable, hereunder or
under any of the other Transaction Documents.
(b)    Notwithstanding anything to the contrary herein, (i) no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (A) the Revolving
Credit Commitment of any Defaulting Bank may not be increased or extended
without the consent of such Bank and (B) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank and (ii) if the Administrative Agent
and Borrower shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Transaction Documents, then the Administrative Agent and
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Transaction Document if the same is not objected to in writing by the Required
Banks within five (5) Business Days following the posting of such amendment to
the Banks.
(c)    Notwithstanding the fact that the consent of all Banks is required in
certain circumstances as set forth above, each Bank is entitled to vote as such
Bank sees fit on any bankruptcy reorganization plan that affects the Loans, and
each Bank acknowledges that the provisions of Section 1126(c) of title 11 of the
U.S. Code supersedes the unanimous consent provisions set forth herein.
9.08    References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits refer to annexed Exhibits, which
are hereby incorporated herein by reference and all references herein to
Schedules refer to annexed Schedules, which are hereby incorporated herein by
reference. The Section headings are furnished for the convenience of the parties
and are not to be considered in the construction or interpretation of this
Agreement.
9.09    Successors and Assigns.

78    

--------------------------------------------------------------------------------




(a)    Subject to paragraphs (b), (c) and (d) of this Section 9.09, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, Borrower may not assign or otherwise transfer any of its rights
or delegate any of its obligations or duties under this Agreement without the
prior written consent of the Administrative Agent and each Bank.
(b)    Any Bank may at any time, without the consent of, or notice to, Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in its Revolving Credit Commitment, any or all of its
Loans and/or any or all of its other rights and/or obligations under this
Agreement. In the event of any such grant by a Bank of a participating interest
to a Participant, whether or not upon notice to Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
under this Agreement, and Borrower and the Administrative Agent shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement. Any agreement pursuant to which any Bank
may grant such a participating interest shall provide that such Bank shall
retain the sole right and responsibility to enforce the obligations of Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that the applicable Bank will not agree to
any amendment, modification or waiver of this Agreement described in clauses
(a)(i)(A), (a)(i)(B) or (a)(i)(D) of Section 9.07 without the consent of the
Participant. Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Sections 2.10,
2.11, 2.12, 2.13, 2.14, 2.15, 2.16 and 2.17 of this Agreement with respect to
its participating interest, but Borrower’s liability in respect thereof shall
not be greater than its liability thereunder to the Bank granting the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Bank; provided such
Participant agrees to be subject to Section 2.18 as though it were a Bank.
(c)    Any Bank may at any time assign to one or more assignees (each, an
“Assignee”) all, or a proportionate part of all, of its rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitments and the Loans (including for purposes of this Section 9.09(c),
participations in Letters of Credit and Swingline Loans) at the time owing to
it) and such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
attached hereto executed by such Assignee and such transferor Bank, with (and
subject to) the subscribed consent of Borrower (provided that Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Bank (through the
Administrative Agent) unless such consent is expressly refused by Borrower prior
to such fifth (5th) Business Day), the Administrative Agent, the Swingline Bank
and each Issuing Bank which, in each case, shall not be unreasonably withheld or
delayed; provided, however, that (i) the minimum amount of any such assignment
shall be (A) $5,000,000 (except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Revolving Credit Commitment, in which
case no minimum amount need be assigned) or (B) the entire Swingline Commitment
and the full amount of the outstanding Swingline Loans, in the case of Swingline
Loans, (ii) if any Assignee is an Affiliate of a Bank, an Approved Fund or,
immediately prior to such assignment, already a Bank, no consent shall be

79    

--------------------------------------------------------------------------------




required and (iii) if any Event of Default under this Agreement has occurred and
is continuing no consent of Borrower to such assignment shall be required. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, such Assignee shall be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank with a
Revolving Credit Commitment as set forth in such instrument of assumption, and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required but transferor Bank shall continue to be entitled to the benefits of
Sections 2.10, 2.13, 2.15, 2.17, 2.20 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and Borrower shall make appropriate arrangements
so that, if requested, new Notes are issued to the assignor and/or the Assignee,
as applicable. In connection with any such assignment, the transferor Bank shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500 and if it is not a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided that in the case
of an assignment to a Bank, Approved Fund or Affiliate of a Bank or an Approved
Fund, no such fee shall be required.
(d)    Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Loans to secure its obligations to a Federal Reserve
Bank. No such assignment shall release the transferor Bank from any of its
obligations hereunder.
(e)    No such assignment shall be made to (A) Borrower or any of its respective
Affiliates or Subsidiaries or (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B).
(f)    No such assignment shall be made to a natural person.
(g)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.

80    

--------------------------------------------------------------------------------




(h)    The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at its address for notices specified in Schedule 9.04,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Revolving Credit
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, revocation
of designation, of any Bank as a Defaulting Bank. The Register shall be
available for inspection by each of Borrower and each Issuing Bank, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Transaction Documents is pending, any Bank wishing to consult with other
Banks in connection therewith may request and receive from the Administrative
Agent a copy of the Register.
(i)    Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 9.09, Wells Fargo may resign as an Issuing Bank and
Swingline Bank upon written notice to Borrower and the Banks. Upon any such
notice of resignation, Borrower shall have the right to appoint from among the
Banks a successor Issuing Bank and Swingline Bank; provided that no failure by
Borrower to make such appointment shall affect the resignation of Wells Fargo as
an Issuing Bank and Swingline Bank. Wells Fargo shall retain all of the rights
and obligations of an Issuing Bank hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
and all obligations of Borrower and the Banks with respect thereto (including
the right to require the Banks to make Revolving Loans or fund participation
interests pursuant to Section 3) and with respect to all Swingline Loans made by
it and outstanding as of the effective date of its resignation and all
obligations of Borrower and the Banks with respect thereto (including the right
to require the Banks to make Refunded Swingline Loans or fund participation
interests pursuant to Section 2.01(e)).
9.10    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof,
including the Existing Loan Agreement.
9.11    Severability. In the event any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
9.12    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
9.13    Confidentiality. Any Information received by any Bank or any Arranger
from Borrower or Parent (or from the Administrative Agent on Borrower’s or
Parent’s behalf), (i) shall be treated as confidential by such Bank or such
Arranger in accordance with its customary practices

81    

--------------------------------------------------------------------------------




and procedures and (ii) with respect to any information or materials received
prior to the Closing Date, shall be used solely for the purposes of providing
the services that are subject to the Commitment Letter and for no other purpose.
Notwithstanding such agreement, nothing herein contained shall limit or impair
the right or obligation of any Bank or any Arranger to disclose such
information: (a) to its auditors, attorneys, trustees, employees, directors,
officers, advisors, Affiliates or agents (collectively, the “Representatives”)
who are informed of the confidential nature of such information and are or have
been advised of their obligation to keep information of this type confidential
and, with respect to any information or material received prior to the Closing
Date, to use such information solely for the purposes of providing services that
are the subject of the Commitment Letter and for no other purpose; provided that
such Bank or Arranger shall remain liable for any breach by its Representatives
of such confidentiality provisions, (b) when and as required by any law,
ordinance, subpoena or governmental order, rule or regulation (in which case,
such Bank or Arranger shall promptly notify the Borrower, in advance to the
extent permitted by law, and will only disclose that portion of the nonpublic
information received by it that such Bank or Arranger is so required to
disclose), (c) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority), (d) which
is publicly available or readily ascertainable from public sources to the extent
any such information becomes publicly available other than by reason of
disclosure by such Bank or Arranger, its affiliates or its Representatives in
breach of this Section, or which is received by any Bank or Arranger from a
third Person which or which is not known by such Bank or Arranger to be bound to
keep the same confidential, (e) in connection with any proceeding, case or
matter pending (or on its face purported to be pending) before any court,
tribunal or any governmental agency, commission, authority, board or similar
entity (in which case, such Bank or Arranger shall promptly notify the Borrower,
in advance to the extent permitted by law, and will only disclose that portion
of the nonpublic information received by it that such Bank or Arranger is so
required to disclose), (f) in connection with protection of its interests under
this Agreement, the Notes or any of the other Transaction Documents, including,
without limitation, the enforcement of the terms and conditions of this
Agreement, the Notes and the other Transaction Documents, or (g) to any actual
or prospective Participant or Assignee (it being understood and agreed that
prior to disclosure of any confidential information to any actual or prospective
Participant or Assignee, such actual or prospective Participant or Assignee
shall have agreed in writing to be bound by the terms and provisions of this
Section 9.13). For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, provided that, in the case of information
received from Borrower or any Subsidiary after the date hereof, such information
is clearly identified at the time of delivery as confidential.
9.14    USA Patriot Act Notice. Each Bank that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Bank) hereby
notifies Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies Borrower or
any of its Subsidiaries, which information includes the name and address of
Borrower and its Subsidiaries and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify Borrower and its
Subsidiaries in accordance with the PATRIOT Act.
9.15    Subsidiary Reference. As of the date of this Agreement, Borrower does
not have any Subsidiaries. Any reference in this Agreement to a Subsidiary of
Borrower, and any financial

82    

--------------------------------------------------------------------------------




definition, ratio, restriction or other provision of this Agreement which is
stated to be applicable to Borrower and its Subsidiaries or which is to be
determined on a “consolidated” or “consolidating” basis, shall apply only to the
extent Borrower has any Subsidiaries and, where applicable, to the extent any
such Subsidiaries are consolidated with Borrower for financial reporting
purposes in accordance with GAAP.
9.16    No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Banks, the Issuing Banks and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Arrangers, the Banks, the Issuing Banks or their
respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.





83    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Bank and the Banks have executed this Agreement as of the day and year
first above written.
BORROWER:
LACLEDE GAS COMPANY

By:         
Name:    
Title:    




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL, ASSOCIATION, as a Bank, an Issuing Bank, the
Swingline Bank and Administrative Agent

By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:
U.S. BANK NATIONAL ASSOCIATION, as a Bank, and as an Issuing Bank

By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:
JPMORGAN CHASE BANK, N.A., as a Bank, and as an Issuing Bank

By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:                    BANK OF AMERICA, N.A., as a Bank




By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:    FIFTH THIRD BANK, as a Bank




By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:    MORGAN STANLEY BANK, N.A., as a Bank




By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:    COMMERCE BANK, as a Bank




By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:    UMB BANK, N.A, as a Bank




By:        
Name:        
Title:        




--------------------------------------------------------------------------------






BANK:    STIFEL BANK & TRUST, as a Bank




By:        
Name:        
Title:        






